BP

2178604 TRES MIL TRESCIENTOS CUATRO

INSTRUMENTO MUMEROD:
KARDEX NUMERO : 69963 Fis. 3,304

CONTRATO DE LICENCIA PARA LA EXPLORACION
Y_ EXPLOTACION DE HIDROCARBUROS EN EL
LOTE 31-E

Que celebran de una parte
PERUPETRO S.A.
. Y de la otra parte
MAPLE PRÓDUCTION DEL PERU, SUCURSAL .
: PERUANA o
o . Con intervencion de
THE. MAPLE GAS CORPORATION DEL PERU,
SUCURSAL PERUANO,
Y DEL BÁAHICO CENTRAL DE RESERVA DEL PERU

INTRODUCCION.- en la ciudad de Lima, a los seis (06) dias del mes
de Marzo del año dos mil uno (2001), ante miz JORGE EDUARDO
ORIHUELA IBERICO; Notario de Lima; comparecen:

De una parte:=
Don MIGUEL HERNAN CEL1 RIVERA.
De nacionalidad : Peruana.===
Con Documento Nacional de Identidad n* : 10804401, Sufraga
Que declara:
Ser de estado civil : Casado
Ser de profesión u ocupación : Ingeniero.
Quien procede en nombre y representación
RU. On? 201964785044, autorizado según

UPETRO S.A., con

do de Directorio N2
ge 2178605 TRES MIL TRESCIENTOS CINCO

4

D/072-97 de fecha 20 de Setiembre de 1997 inscrito en la Ficha:
104911 del Libro de Sociedades del Registro de Personas Jurídicas
de Lima y de conformidad con el Acuerdo de Directorio de PERUPETRO
S.A. N*” D/057-2000 del 28 de Setiembre de 2000 que se inserta.=====

y de la otra parte. ESEmas:
Don REX WHARTON CANON.
De nacionalidad : de los Estados Unidos de Norteamérica.=
Con Carnet de Extranjería N2 : N-85390,

Que declara:

Ser de estado civil :

Ser de profesión u ocupación : Empresario.==
Quien procede en nombre y representación de: MAPLE PRODUCTION DEL
PERU, SUCURSAL PERUANA, COM R.U.C. NM” 20501668487, facultado según
poder inscrito en la Partida 11254661 del Registro de .Personas
Jurídicas de Lima y en la Partida 11262509 del Libro de Mandatos

del Registro Público de Hidrocarburos.==

Con intervención der=
Don RAFAEL GUILLERMO FERREYROS CANNOCK.

| De nacionalidad : Feruana.

Con Documento Nacional de Identidad nQ

Que declara;======
Ser de estado. civil : Casadc.
Ser de profesión ú ácupación 2 Administrador.
Quien procede en, nombre y representación de: THE MAPLE . GAS
CORPORATION DEL: Uy” SUCURSAL PERUANA, según púder inscrito en la

Ficha 102512-bis y en la Partida 11022332 del Registro de Personas

Jurídicas de Lima.=======
Don JAVIER DE LA ROCHA MARIE.=

De nacionalidad : Peruana.

Con Documento Nacional de Identidad NO
Que declarar=========
Ser de estado civil : Divorciado.===

Ser de profesión u ocupación : Economista)

ey» 2178606 TRES MIL TRESCIENTOS SEIS

Don CARLOS AUGUSTO BALLON AVALOS
De nacionalidad : Peruana. ==:
Con Documento Nacional de Identidad NQ : 08757380, Sufragante

Que declara:

Ser de estado civil : Casado.
Ser de profesión u ocupación : Economista.
Quienes proceden en nombre y representación del: BANCO CENTRAL DE
RESERVA DEL PERU, Autorizados conforme consta de la comunicación N*
66-203-2000 de fecha 23 de octubre de 2000 cursada por el referido

¡IRSA ASAS

Banco a PERUPETRO S.A.===:

Los comparecientes son mayores de edad, inteligentes en el idioma
castellano, a quienes identifico, actúan con capacidad, libertad y
conocimiento con que se obligan de lo que doy fe y me entregan la
siguiente minuta para que eleve a escritura pública la que archivo
en su legajo correspondiente bajo el número de orden respectivo y

cuyo tenor literal es el siguiente

MINUTA=

Señor Notario Doctor Jorge Orihuela;=

Sírvase usted extender en su registro de Escrituras Públicas una de
Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 31-E que otorgan de una parte PERUFETRO
S.A. con R.U.C. .N* 20196785044, coñ domicilio en avenida Lluis
Aldana No. 320 San Borja, Lima, debidamente representado por su
Gerente General “señor Miguel Hernán Celi Rivera, identificado con
Documento Nacional de Identidad Ne 10804401 autorizado según
Acuerdo de Directorio de FPERUPETRO S.A. N* D/072-97 del 20 de
setiembre de 1997 que consta inscrito en la Ficha 104911

Registro de Fersonas Jurídicas de Lima y de conformidad on el

Acuerdo de Directorio de PERUPETRO S.A. M”  D/057-2000 28 de
setiembre de 2000 cuyo” texto usted señor i e servirá
insertar, a quien en adelante se le denomi y de la

otra parte MAFLE PRODUCTION DEL PERU, SUCURÉBAL Pl ANA, con R.8.C.
N* 20501668487, con domicilio en Av, Camin NO 111, piso 11,

3

¿Bro 2178607 TRES MIL TRESCIENTOS SIETE

¡
I

San Isidro, Lima, inscrita en la partida 11254661 del Registro de:
Fersonas Jurídicas de Lima y en la partida 11262509 del Libro de
Contratistas de Operaciones del Registro Público de Hidrocarburos,
debidamente representada por su Fresidente Ejecutivo señor Rex
Wharton Canon, nacional de los Estados Unidos de Norteamérica,
identificado con Carnet de Extranjería NQ N-85390 según poder
inscrito en la partida 11254661 del Registro de Personas Jurídicas
de Lima y en la partida 11262509 del Libro de Mandatos del Registro
Público de Hidrocarburos, a quien en adelante se le denominará
CONTRATISTA; con intervención de THE MAPLE GAS CORPORATION DEL ”
PERU, SUCURSAL PERUANA, con domicilio en Av. Camino Real NQ 11,
piso 10, San Isidro debidámente fepresentada por su Gerente Generál

señor Rafael Guillermo Ferreyros Cammock, de nacionalidad Peruan
identificado "con Documento Nacional, de Identidad NO06261254, segi n
poder inscríto, en la ficha 102512- BIS X en la partida 110223324

Registro de Pérsonas Juridicas. de Lima como “Garante Corporati
MAPLE PRODU ER ¿UCURSAL PERUANAS Asi como:
intervención L. De RESERVA DEL PERU, representad

“por sus funcionarios, ñor Javier de la Rocha: Mar
“A %. 7 5 : . A

203-2000 de fecha 23 de octubre de 2000 cursada . por el
Banco a PERUFETRO, que Usted señor Notario se servirá insep
como por el Decreto Supremo N* 003-2001-EM de fecha 30

2001 que aprueba y autoriza el presente Con

rj asi

¿enero de

servirá insertar en los térmimos y —condiciohes

cláusulas siguientes:

gw 2178608

TRES MIL TRESCIENTOS OCHO

CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION

CLAUSULA
CLAUEULA
CLAUSULA
CLAUSULA
CLALISULA
CLAUSULA
CLAUSULA
CLAUSULA
CLAUSULA
CLAUSULA
CLAUSULA
CLAUSULA
CLAUSULA
CLAUSULA
CLAUSULA

ELAUSULA

CLAUSULA
CLAUSULA
CLAUSULA
ELAUSULA
ELAUSULA
CLAUSULA

CLAUSULA

DE HIDROCARBUROS EN EL LOTE 3i-E
PERUPETRO S.A.

y
MAPLE PRODUCTION DEL PERU, SUCURSAL PERUANA

INDICE
PRELIMINAR : GENERALIDADES
PRIERA : DEFINICIONES
SEGUNDA : OBJETO DEL CONTRATO
TERCERA : PLAZO, CONDICIONES Y GARANTIA
CUARTA - : EXPLORACION
QUINTA : EXPLOTACION — a o,
SEXTA. 2. : PRESENTACION DE INFORMACIÓN Y ESTUDIOS
ETIMA” : COMITE DE SUPERVISION
OCTAVA : REGALIA Y VALORIZACIÓN
NOVENA y TRIBUTOS
DECIMA : DERECHOS ADUANEROS
DECIMD PRIMERA: DERECHOS FINANCIEROS
DECIMO SEGUNDA — + TRABAJADORES
DECIMO TERCERA —: FROTECCION AMBIENTAL

DECIMO CUARTA : CONSERVACION DE LOS HIDROCARBUROS Y
o PREVENCION CONTRA PERDIDAS
DECIMO QUINTA + CAPACITACION Y TRANSFERENCIA DE

TECNOLOGIA
DECIMO SEXTA : CESION
DECIMO SETIMA 1 CASO FORTUITO O FUERZA MAYOR
DECIMO OCTAVA; CONTABILIDAD
DECIMO NOVENA: VARIOS
VIGESIMA 2 NOTIFICACIONES Y COMUNICACIONES

VIGESIMO PRIMERA ; SOMETIMIENTO A LA Y PERUA!
SOLUCION DE CONTRÓVERSIAS,
VIGESIMO SEGUNDA : TERMINACION
qe 2178609 TRES MIL TRESCIENTOS NUEVE
¡

ANEXO "A" DESCRIFCION DEL AREA DE CONTRATO

ANEXO "E" : MAFA DEL AREA DE CONTRATO

ANEXO "C-1" Y "C-2" CARTAS FIANZA PARA El. PROGRAMA
MINIMO DE TRABAJO

ANEXO "D" 2 GARANTIA CORPORATIVA

CLAUSULA PRELIMINAR.- GENERALIDADES. =

ammm

I. Interviene PERUPETRO, en virtud de la facultad concedida por
la Ley No. 26221, para celebrar el Contrato de Licencia para
la Exploración y Explotación de Hidrocarburns en el Lote
31-E. =

11. Los Hidrocarburos ."in situ son de propiedad del Estado. El

derecho de propiedad sobre los Hidrocarburos extraidos es
transferido por PERUFETRO::al, Contratista en la Fecha de
Suscripción, conforme lo estipulado en el Contrato y en el
articulo 82 de la Ley No. 26221 ===
El Contratista se .obliga a pagar al Estado, a través de

FERUPETRO, las regália en efectivo en las condiciones y

111. De acuerdo con lo dispuesto en el artículo 122 de la Ley No.
26221, el Contrato se rige por el derecho privado peruanos

siéndole de aplicación los
Código: Civil,
IV. Fara todós los “efectos relativos y derivados del Contrato,

ances del artículo 13572 del

las Partes convienen en que los títulos de las cláusulas som

irrelevantes para la interpretación del” contenido de las

mismas.
v. Cualquier referencia al Contrato comprende a los anexos. En
caso de discrepancia entre los anexos y lo estipulado en el

cuerpo del Contrato, prevalecerá este último. Em
CLAUSULA PRIMERA. DEFINICIONES. =======: ARA

Las definiciones acordadas por las Partes en e cláusula
tienen por finalidad dar el significado los términos

que se emplean en el Contrato y dicho

6

e

2178610

TRES MIL TRESCIENTOS DIEZ

aceptado para los efectos de su interpretación en la ejecución del

mismo, a menos que las Partes lo acuerden expresamente por escrito

de otra forma.

Los

términos definidos y utilizados en el Contrato, sean en

singular «cen plural, se escribirán en mayúscula y tendrán los

siguientes significados:

1.1

====.
Afiliada.
Cualquier entidad, Cuyo capital accionario con derecho a voto
sea de propiedad, directa O indirectamente, en una proporción
igual al cincuenta por ciroto (50%) o más de cualquiera de ¡as
Partes¡3 O cualquier entidad o persona que sea propietaria,
directa o indirectamente, del cincuenta por ciento (50%) o más
del capital accionario con derecho a voto de una de las
Partesz. D cualquier entidad cuyo capital accionario con

' a a La
«derechb a voto “sea de propiedad, directa o indirectárente, en

ita por ciento (50%) 0 más del mismo accionista 0

accionistas que posea o posean, directa O indirectamente, el

cincuenta por ciento (50%) o más del capital accionario con

derecho.á voto de alguna de las Partes.===:
AñO.
Periodo de doce (12) Meses  comsecutivos de acuerdo al

Calendario Gregoriano, contado desde una fecha específica
Es -
Area de Contrato.=

$

Es el área descrita en el anexo "A" que se muestra en el anexo
“B", demominada Lote 31-E, con cuna extensión de ciento
cuarenta y un. mil tres punto-trescientos cincuenta y siete
(141,003.357) hectáreas.”
El Area de Contrato quedará redefinida luego de excluir las

áreas de las que haga suelta el Contratista, de acuerdo a

términos del Contrato.
En caso de existir alguna discrepancia entre lo mos
anexo "B" y lo descrito en el anexo "A",

“qr,m=

Barril.==
3No
|

2178611

1.5

1.6

TRES MIL TRESCIENTOS ONCE

Unidad de medida de Hidrocarburos liquidos que consiste en
cuarentidós (42) galones de capacidad de los Estados Unidos de
América, corregidos a una temperatura de sesenta grados
Fahrenheit — (60% F), a presión del nivel del mar, sin agua,
barro u otros sedimentos (ES3M).
BTU o Unidad Térmica Británica.=

La cantidad de calor que se requiere para aumentar la

temperatura en un grado Fahrenheit (1* F) de una (1) libra de

agua, equivalente a 1055.056 joules.=

Caso Fortuito:o Fuera Mayor. ===
Se entiende como tal, entre otros los siguientes: incendios,
temblores. terremotos, “maremotos, derrumbes, avalanchas,
inundaciones», huracanes, tempestades», explosiones, actos
fortuitos imprevisibles, conflictos bélicos, guerrillas, actos
terroristas, sabotaje, conmación civil, bloqueos, demoras
incontrolábles en el transporte; huelgas, paros, imposibilidad
de obtener, no. “dbstante haberlo previsto, facilidades

adecuadas” para “er arisporte de' materiales, licencias y
permisos, equipo y servicios, o cualquier otra causa, ya sea
similar. o .distinta- de aquellas específicamente enumeradas
aquí, que estén fuera del control. razonable y no pudieran ser
previstas: o. que, habiendo sido previstas, ho pudieran ser

evitadas.=

Comité de Superv sión.
Organo que supervisa el cumplimiento y _la ejecución. del

Contrato, cuya conformación y atribuciones están establecidas

en la cláusula sétima.

Comité Técnico de Conciliación. =====ce==ec====s=eesespese=esi=

Organo no permanente, formado para pronunciarse sobre

discrepancias que surjan en relación con
mismo que se establecerá de acuerdo a
acápite 21.3 del Contrato.===
Condensados.==

Hidrocarburos liquidos formados
Br

21718612

1.13

1.14

TRES MIL TRESCIENTOS DOCE

Hidrocarburos separados del Gas Natural, debido a cambios en
la presión y temperatura cuando el Gas Natural de los

Reservorios es producido o cuando proviene de una o más etapas

DICO

de compresión de Gas Natural.=

Condensados Fiscalizados.
Condensados producidos en el Area de Contrato y medidos en un

Funto de Fiscalización de la Producción. .======:

Contratista.
Maple Production del Perú, Sucursal Peruana, inscrita en el

Regis iro Público de Hidrocarburos en la partida 11262509 del

Libro de Contratistas de Operaciones.=

Contrato. =:

DESEES:

Es el presente acuerdo al que han llegado las Partes, en el

cual se estipulan los términos y condiciones que se encuentran

contenidos en este documento y en los anexos que lo integran,

los acuerdos adicionales .a' los que lleguen las
OS
virtud de este documento y las modificaciones que. se

Partes

hagan al mismo conforme a ley.==:

Desarrollo.====

Es la :perforación, profundización, reacondicionamiento * y
completación de pozos, asi como el diseño, construcción e
instala

ión de equipos, tuberias, tanques de almacenamiento Y

otros. medi os. e instalaciones: Y la ejecución de cualesqus era

otras a tividades apropiadas: para la producción * de

hidrocar ros del descubrimiento comercial de. un Yacimiento de

Hidrocarburos.=

Incluye la construcción del Sistema de Transporte y

Almacenamiento, de las instalaciones del ' Punto

Fiscalización de la Producción, del Ducto Principal y d; as
plantas de destilación primaria para la

productos a ser utilizados en las Operaciones.” Aa se===
BN
|

2178613

TRES MIL TRESCIENTOS TRECE

1.17

2.18

1.19

Feríodo de veinticuatro (24) horas que se inicia a las cero

horas (00:00) y termina a las veinticuatro horas (24:00).=

Día Util.=
Todos los Días de lunes a viernes inclusive, salvo los Días

que sean declarados total o parcialmente no laborables, en la

=

ciudad de Lima, por la autoridad competente
Dólar ó US$
Unidad monetaria de los Estados Unidos de América

Dorto Principal.==
Tubería principal-que el Contratista podrá construir y operar
y que partiendo. del “final _del Sistema de Transporte y
Almacenamiento conduzca los Hidrocarburos producidos del Area

de Contrato asta ¿un punto «Propiedad de terceros, hasta un
, a.o exportación o hasta un Funto de Fiscalización
de 13” Próduección sin perjuicio, de ser el caso, de la
aprobación dispuesta en el acápite 2.3, pudiendo ' comprender
puntos de” medición conectados a la tubería, áreas de
almacenamiento y embarque' requeridos, tuberías menores,
estaciones de bombeo o compresión, sistema de comunicaciones,
carreteras de acceso y de mantenimiento y cualesquiera otras
instalaciones que sean necesarias y requeridas para (el

transporte de o idrocarburós en forma permanente y oportunas

incluyendo z “diseño, “construcción, mantenimiento y
equipamiento de todo lo antes mencionado. El acceso abierto
para cualquier Ducto Principal será desde el inicio del quinto

Año contado a partir de la Fecha de Inicio de la Extracción

Comercial.
Exploración.
Planeamiento, ejecución y evaluación de todo tipo de
geológicos, geofisicos, geoquímicos y

perforación de Pozos Exploratorios y dem des conexas
necesarias para el descubrimiento de Hi 0s, incluyendo

la perforación de Fozos Confirmatorios parx la evaluación de
-

io
Br

2178614

1.24

1.26

1.27

TRES MIL TRESCIENTOS CATORCE

los Reservorios descubiertos.

Explotación.=
Desarrollo y/a Producción.=
Fecha de Inicio de la Extracción Comercial.====
Fecha de la primera medición de Hidrocarburos en un Punto de
Fiscalización de la Producción, que dé lugar al pago de la

regalía.
Para efectos de esta definición no se consideran los volúmenes
producidos para pruebas u otros fines que especificamente

acuerden las Partes.==

Fecha de Suscripción.=
El 6 de Marzo de 2001, fecha en que las Partes suscriben el

SISanonceeossas

Contrato.

Fiscalizació

realiza el Organismo CóeRr5ión
dE

(OSINERG), por si mismb :oóa través de terceros,

Acciones que upervisor;: de...

para controlar los “aspectos légales y técnicas de las

Operaciones que lleve a cabo el Contratista de conformidad con

came peessesceonooócsisocs==

el Contrato.=:

TERA:
E

Gas Natural.=:

Mezcla de. Hidrocárburos que

condiciones iniciales pl
Reservorio se encuentra en e :
el Petróleo;
Natural No Asccia o.
Gas Natural Asociado

seoso o en disolución cor

Asociado y el Gas

Semi

Gas Natural

Reservorio.=
Gas Natural Fiscalizado.=================
Gas Natural producido en el Area de Contrato y medido
Punto de Fiscalización de la Producción. ========s===
Gas Natural No Asociado. =========
Aquel cuya ocurrencia tiene lugar en un
a  comdiciones iniciales, no hay pres de Hidrocarburos

liquidos.
gn 2178615 TRES MIL TRESCIENTOS QUINCE

1.28 Hidrocarburos.=:

Todo Compuesto orgánico, gaseoso, liquido o sólido, que

consiste principalmente de carbono e hidrógeno.====:

1.29 Hidrocarburos Fiscalizados.========
Hidrocarburos producidos en el Area de Contrato y medidos en

1.30 Ley No. 26221.=
Ley No. 26221 - Ley Orgánica de Hidrocarburos, ampliatorias,

IPP:

reglamentarias y modificatorias.===
- 1.31 Mes.
1 Feríodo contado a.partir de cualquier Día de un mes calendario

n=

que termina el: ¿Día “anterior al: mismo Día del. mes calendario

siguiente O, en caso de no existir éste, el último Día de

dicho mes.===
|] 1.32 MPC.
Mil (1000) pies cúbicos estándar (SCF). Un (1) 5CF es el
| volumen de gas necesario para llenar un espacio de un (1) pie
cúbico a 14.695 libras por pulgada cuadrada de “presión

=======

absoluta a una temperatura base de sesenta grados Fahrenheit
(60*F) ==a====!
1.33 Operaciones.

relacionadas col

todas las

IPAPER

PERUPETRO y el Contr.
1.35 PERUPETRO. =
FERUFETRO S.A., es la Empresa Estatal de Derecho Privado/del
Sector Energía y Minas, creada por la Ley
1.36 Petróleo.==
Hidrocarburos que a condiciones de presi,
Reservorio se encuentran en estado líquid
1.37 Petróleo Fiscalizado.=:

Bro
1
L

2178616

1.38

1.44

TRES MIL TRESCIENTOS DIECISEIS

Petróleo producido en el Area de Contrato y medido en un Funto-:

de Fiscalización de la Froducción.

Poza Confirmatorio.=
Fozo que se perfora para evaluar los Reservorios de

Hidrocarburos descubiertos.

Pozo de Desarrollo.
Fozo que se perfora para la Froducción de los Hidrocarburos

descubiertos.
Pozo Exploratorio.=

Fozo que se perfora con el propósit. de “escubrir un nuevo

Reservorio o-para determinar la estratigrafía de un área.=

Producción. ==
Todo tipo de actividades en el Area de Contrato o fuera de
ella en lo que resulte necesario, cuya finalidad sea la
extra

qué*

instalación y operación de equipos, plantas de destilación

ión y manipuleo de Hidrocarburos del Area de Contrato y

ecluye la operación y reaconditionamiento de pozos,

primaria, tuberías, Sistema de Transporte y Almacenamiento,
tratamiento y medición de Hidrocarburos y todo tipo de métodos

de recuperación primaria y mejorada
Punto de Fiscalización de la Producción. ==: ==:
Lugar ¿a lugares ubicados por el Contratista en el Area de

O, o ubicados por acuerdo de las Partes fuera de ella,

se realizarán las mediciones y determinaciones
volumétricas, determinaciones del contenido de agua y
sedimentos y otras mediciones,-a tin de establecer el volumen
y calidad de los Hidrocarburos Fiscalizados, de acuerdo a las

respectivas normas API y ASTM.== ammm

Seems

Reservorio.

Estrato o estratos bajo la superficie y que
Yacimiento, que estén produciendo o que
sean capaces de producir Hidrocarburos y
común de presión en toda su extensión.==

Sistema de Transporte y Almacenamiento.===

fí
|

2178617 TRES MIL TRESCIENTOS DIECISIETE

Conjunto de tuberías, estaciones de bombeo, estaciones de-
compresión, tanques de almacenamiento, instalaciones
fluviales, sistemas de entrega, caminos, demás instalaciones y
todo otro medio necesario y útil para el transporte de los
Hidrocarburos producidos en el Area de Contrato hasta el Punto
de Fiscalización de la Producción, O hasta el Ducto Principal
la] hasta un ducto de terceros incluyendo el diseño,

construcción, mantenimiento y equipamiento de todo lo antes
mencionado.==:

1.45 S icontratista.==

Toda persona natural :0. jurídica, nacional O extranjera,

contratada por “el Coñmtratista para prestar servicios

relacionados con las Operaciones

1.46 Supervisión. =
Acciones” PERUPETRO realice para

"impuestos, contribuciones y tasas, - conforme

n el Código, Tributario.===================:

2.1

FERUPETRO autoriza al Contratista para la
Operaciones, de acuerdo con lo establegido €
26221, la legislación pertinente y la

Contrato, con el objeto común de d rir y producir

14
Bw 2178618 TRES MIL TRESCIENTOS DIECIOCHO
|

Hidrocarburos en el Area de Contrato. =========e==
2.2 El Contratista tendrá el derecho de propiedad sobre los
Hidrocarburos extraidos del Area de Contrato, de conformidad
con lo establecido en el numeral 11 de la cláusula preliminar.
2.3 El Contratista ejecutará las Uperaciones de acuerdo a los
términos que se estipulan en el Contrato y las llevará a cabo,
directamente o a través de Subcontratistas. En caso de
operaciones de campo fuera del Area de Contrato se requerirá

aprobación previa de PERUPETROD.==

2.4  PERUPETRO ejercerá la Coupervisión de las Operaciones y el.
Organismo Supervisor de la Inversión en Energía (OSINERG) la

Fiscalización de las mismas.========: aSm=== ===>
Los representañtes de PERUPETRO Y del Organismo Supervisor de
Inversión en Energía (OSINERG) podrán realizar sus funciones

en jalquier momento, con previa" ¡motificacióny debiéhdo

ident el e y estar autorizados para tal función por
FERUPETRO: y por el Organismo Supervisor dela Inversión en
Energía"" “ (OSINERG), Fespectivamente. “El Contratista
proporcionará: todas las facilidades, que razonablemente estén

a su alcante en sus Operaciones, a fin de que dichos

representantes púedan cumplir sy misión, la que será llevada 4
le no interfiera con éstas. ==armrecessacmccarmómo
: entes a los representantes de
1 Organismo upervisor de la Inversión en Energía
rán de cuenta y cargo de PERUPETRO, del Organismo
“en Energía (OSINERB), o del

Contratista, de acuerdo a ley.=======

Supervisor de la Inversión

2.5 El Contratista proporcionará y será responsable * de todos ph

recursos técnicos y económico financieros que se

para la ejecución de las Operaciones.=
CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTAA.=

3.1 El plazo para la fase de exploración r Hi carburos es. de

cincuenta (50) Meses, contado a par la Fecha de

15
3 2178619

TRES MIL TRESCIENTOS DIECINUEVE

Suscripción salvo que de conformidad con lo establecido en-

otras estipulaciones del Contrato, varíe dicho plazo.=
El plazo para la fase de explotación de Petróleo, es el que
reste después de terminada la fase de exploración hasta
completar el plazo de treinta (30) Años, contado a partir de
la Fecha de Suscripción, a menos que de conformidad con lo
establecido en otras estipulaciones del Contrato, varie este

plazo.
El plazo para la fase de explotación de Gas Natural No
Asociado y du Gas Natural No Asociado y Condensados.--es el- que
reste después de terminada la fase de exploración hasta
completar el plazo de cuarenta (40) Años, contado a partir de
la Fecha de Suscripción, a menos que de conformidad con lo

establecido en otras estipulaciones del Contrato, varíe este

RTS

plazo.=:

La fase de exploración se divide en dos (2) períodos:

3.2.1 Un primer período con una duración de veinticuatro (24)

Meses contados a partir de la Fecha de Suscripción.=
3.2.2 Un segundo período con una duración de veintiséis (26)
Meses contados a partir de la terminación del plazo

señalado en el subacápite 3.2.1.==

Durante la fase de exploración :=======: Danos
3.3.1: El Contratista podrá iniciar el segundo período a .-que
se refiere el subacápite 3.2.2, salvo. que no haya
cumplido, con las obligaciones del primer -período,. en

cuyo caso será de aplicación el subacápite 22.3.1,. con

la correspondiente ejecución de la fianza.===== =
3.3.2 El Contratista comunicará a PERUPETRO com treinta

Días de anticipación al vencimiento del primer p

Si durante el período indicado en
Contratista se viera impedido, por técnicas 0
económicas debidamente sustentadas, de el respectivo

programa mínimo de trabajo descrito en l“Subacápite 4.6.1,

16
BY 2178620 TRES MIL TRESCIENTOS VEINTE
|

podrá extender dicho período hasta por un máximo de seis (6)
Meses, siempre y cuando haya solicitado la autorización a
PERUFETRO para dicha extensión con una anticipación no menor
de sesenta (60) Días al vencimiento del primer período, y que
las razones que sustenten la solicitud hayan sido comprobadas
y aprobadas por FERUFETRO. En este caso, el Contratista antes
del vencimiento del primer período, presentará una nueva
fianza O prorrogará la existente, por el nuevo plazo
establecido, conforme a los requisitos estipulados en el
acápite 5.10. En ningún caso la tensión resultará en una

prórroga del plazo total de la fase de exploración establecida

e: ma:

en el acápite 3.1.

La aprobación por parte de PERUPETRO a que se refiere este

acápite, será otorgada a criterió de  PERUFETRO.

| 3.5 La fase de exploración podrá continuar, a elección del
Contratistá, después de la Fecha” de Inicio de la Extráéción

| Comercial hasta el vencimiento del plazo de dicha fase que se
indica en el acápite 3.1. En este caso es aplicable el acápite

o 10.3 hasta el vencimiento de la fase de exploración. El método
“| de amortización lineal referido en el acápite 9.6 se aplicará

desde la Fecha de Inicio de la Extracción Comercial.===
| 3.6 En caso que el Contratista .realice un descubrimiento U

descubrimientos de Hidrocarburos durante cualquier periodo de
| la fase de exploración, que no sea comercial sólo por razones
de transporte, podrá solicitar un- periodo de retención, de
hasta cinco (5) Años, por el Yacimiento O Yacimientos
descubiertos, con el propósito de hacer factible el transporte

de la producción.

SISI Soano ==

El derecho de retención estará sujeto cuando menos
concurran los siguientes requisitos: =====
3.6.1 Que el Contratista pueda demo:
de FERUFETRO, que los volúm
descubiertos en el Area de Confrato,%on insuficientes

para justificar económicamente construcción del

17

54

2178621

Dn.7

TRES MIL TRESCIENTOS VEINTIUNO

Ducto Frincipal¿===
3.6.2 Que el conjunto de descubrimientos en áreas contiguas
más las del Contratista, es insuficiente para justifica
económicamente la construcción de un ducto principal; y
3.6.3 Que el Contratista demuestre, sobre una base económica,
que los Hidrocarburos descubiertos no pueden ser
transportados desde el Area de Contrato aun lugar

para su Comercialización, por ningún medio de

transporte. === =m===
En caso que el Contratista 'realice un descubrimiento de Gas
Natural No Asociado o de Gas Natural No Asociado y Condensados
durante cualquier periodo de la fase de exploración, podrá
solicitar un período de retención, de hasta diez (10) Años,

por el Yacimiehto o Yacimientos descubiertos, con el propósito

de desarrollár-el mercado.=
En caso qué ' el Contratista realice un descubrimiento “de
Petróleo y un descúbrimiento de Gas Natural No Asociado u de
Bas Natural No” Alotiado y Coridénsados durante cualquier
periodo.de la -fase de exploración, y se presenten los casos
descritos en Jos acápites 3.6 y 3.7, el Contratista podrá
solicitar un periodo de retención para Petróleo y Otro para

Gas No

Asociado O Gas Natural No Asociado y

los fines indicados en dichos atápi

El periodo de retención, al que se refieren los acápi

3.7, extiende el plazo del Contrato: por un tiempo igual. al del

período de retención -otargado por PERUPETRO.=

El periodo de «retención constará por escrito. Para este
efecto, el Contratista presentará una solicitud a PERUPEMAD,

acompañando documentación sustentatoria e
cronograma de actividades a realizar,=
Con el inicio del periodo de retención
exploración. Con la declaración de Descubrimie Comercial en
dicho periodo, se dará inicio a la faselde exflotación.=======

El otorgamiento del periodo de retención que se refieren los

18
Bao
Í

2178622

TRES MIL TRESCIENTOS VEINTIDOS

acápites 3.6 y 3.7 y la duración de los mismos será-
determinado a criterio de PERUPETRO, sin que ello afecte o
disminuya la obligación del cumplimiento del programa mínimo
de trabajo del periodo de la fase de exploración en curso.====
El Contratista deberá garantizar el cumplimiento de cada uno
de los programas mínimos de trabajo de Exploración, de acuerdo
a lo previsto por los acápites 3.2 y 4.6, mediante fianza
solidaria, sin beneficio de excusión, incondicional,
irrevocable y de realización automática en el Ferú, emitida
por una entidad «¿21 sistema financiera debidamente calificada
y domiciliada en el Perú y aceptada por PERUPETRO. A solicitud
fundada de PERUPETRO, + el «Corítratista- sustituirá cualquier
fianza entregada debiendo cumplir con presentar Una nueva

fianza dentro... el plazo de quince (15) Días Utiles" duientes

* a la Fecha de recepción por el Contratista de la solicitud de

PERUPETRO.=
El monto de la fianza del programa mínimo de trabajo, para el

primer “en el” subacápite 4.6.1 es de
doscientos cincuenta sl y 00/100 Dólares (US$ 250,000.00).

El monto de la fianza del programa mínimo de trabajo, para el
segundo periodo estipulado en el subacápite 4.6.2 es de
doscientos fil y 00/100 Dólares (US$ 200,000. 00) sosmesm==s
La fianza que torresponde al Erograna, mínimo de trabajo al que
se refiere el sub ápite 4.6.1 será entregada a PERUPETRO en

la Fecha'de Suscripción. La fianza para el prográna mínimo de

trabajo que se especifica en el subacápite 4.6.2 será
entregada a PERUPETRO antes del inicio del segundo periodo, en

caso contrario será de aplicación el subacápite 22.3.3.=

Las fianzas, conforme se indican en los anexos “"C-1" "ca",

se emitirán para cada período del programa Minimo trabajo.
La fianza del programa mínimo de trabajó de c periodo se
mantendrá vigente durante un plazo que fxcedaen treinta (30)

Días Utiles al plazo de cumplimiento de

(da programa mínimo

de trabajo.=
pr

2178623

CLAUSULA CUARTA.— EXPLORACION.==

4.1

4.2

TRES MIL TRESCIENTOS VEINTITRES

En caso que alguna de las fianzas que haya entregado el
Contratista no se mantuviera vigente por el plazo establecido,
PERUPETRO comunicará esta circunstancia al Contratista y éste
deberá cumplir con entregar una nueva fianza o prorrogar la
existente, dentro del plazo de quince (15) Días Utiles
siguientes a la recepción por el Contratista de la
notificación de PERUFETRO, en caso contrario será de

aplicación el subacápite 22.2.3.=

Cumplida la obligación garantizada por cada fianza, PERUPETRO
proceverá inmediatamente a devolver al fialor a «través del

Contratista la fianza correspondiente.=

La ejecución de cualquier fianza tendrá el efecto de extinguir
la obligación del Contratista de llevar a cabo el programa
mínimo. de .trabajo, sin perjuicio de la aplicación de lo

0,en el subacápite 22.3.1.=

Ñ > The Maple Gas Corporation del Ferú, Sucursal
Feruana, para efecto de prestar la garantía corporativa que
aparece en el anexo "D", que se entrega a PERUPETRO en la

Fecha de Suscripción.

La garantía corporativa subsistirá mientras sean exigibles las
obligaciones del Contratista. Será de aplicación el subacápite
22.3.5.Ó el acápite 22.6, según corresponda, si producido
algún hecho que afecte su validez o su naturaleza, el
Contratista no cumple cón sustituirla en un plazo máximo de
treinta (30)- Dias Utiles

amp ==

El Contratista iniciará las actividades de Exploración a

partir de la Fecha de Suscripción.=

El Contratista podrá hacer suelta de la tot Area de

Contrato sin lugar_a multa O sanció mediante
notificación a FERUFETRO con una anti no menor de
treinta (30) Días, siempre y cuando hay cumplimiento al

programa Mínimo de trabajo del perio de la fase de

20
¡gro

2178624

4.5

TRES MIL TRESCIENTOS VEINTICUATRO

exploración que se encuentre en Cursg.==
En caso que el Contratista hiciera suelta total del Area de
Contrato, la abandonara O dejara vencer el plazo del período
en curso antes de dar cumplimiento al correspondiente programa
mínimo de trabajo, sin mediar razones técnicas aprobadas por

PERUFETRO, éste ejecutará la fianza, sin perjuicio que aplique

lo estipulado en el subacápite 22.3.3.==
El Contratista podrá hacer sueltas parciales del Area de

Contrato mediante notificación a FERUPETRO con una

anticipación no menor de treinte (25) Días, sin lugar a multa
o sanción alguna, pero sin que ello afecte o disminuya su
obligación de cumplimiento del programa mínimo de trabajo del
período de la fase de exploración que se encuentre en curso.==

Las Partes, dejarán. constancia mediante acta del Comité de

de las áreas de las que haga suelta .el

Contratista :
El Contratista podrá continuar haciendo uso de la superficie
de las áréas de las que haya hecho suelta en las que hubiera

construido instalaciones que tengan relación con las

Dperaciones.== ==
Durante la fase de Explotación el Contratista deberá perforar
un (1) Pozo Exploratorio o un (1) Pozo Confirmatorio por AñO,
en caso “contrario, el. Contratista mantendrá sólo los
Yacimientos incluidos. en el plan de Desarrollo U en

Froducción, más un área circundante de cinco (5) kilómetros,

hasta el límite del Area de Contrato.==:
Fara el efecto que trata el acápite 4.2 se ha dividido el Área

de "Contrato en parcelas rectangulares, hasta donde. ha

posible, de una extensión de diez mil (10,000.00) hect
donde no ha sido posible, con área difere cripción

en el anexo "B". No es necesario que la las que haga

suelta el Contratista sean contiguas.==:

Cualquier área de la que haga Ss a el Contratistas

21
2178625

TRES MIL TRESCIENTOS VEINTICINCO

incluyendo los Yacimientos que se encuentren dentro de la:
misma, revertirá al Estado sin costo alguno para éste ni para
FERUFETRO. ==:

El programa mínimo de trabajo para cada uno de los períodos de
la fase de exploración que el Contratista está obligado a

realizar es el siguiente:

2.6.1 Primer período:
- Evaluación sísmica integral del Lote 31-E, la que
debe incluir la información correspondiente de no menos
de ockacientos (300) Km de líneas sísmizas 2D, asi como-
el reprocesamiento e interpretación de no menos de
qui iéntos - (500) Km. + de líneas sísmicas 2D

4.6.2 Segundo” Heriodo:=

- Pertforar un (1) Pozo Exploratorio.
Los Pozos “Exploratorios a que se * refitre el acápite 4. b, se;
considerarán perforados y, en consecuencia, lá obligación der
Contratista cumplida, cuando se alcance una profuñididad m

de mil doscientos (1,200) metros o un mínimo de cincuenta (50

metros dentro de la formación Chonta, lo que ocurra primero==

Si antes

de iniciar ' la perforación de cualquier Pozo
¡acápite 4.6, el Contratista
PERUPETRO, en base de y

ferido en
¿tisfacció

Exploratorió el

demostrara

se pue

párrafo

objetivo geológico y/0 profundidad.= SERIAN
Asimismo, si durante la perforación de cualquiera de los
Exploratorios referidos en el acápite 4.6 se presep
problemas insuperables, de tipo geológico 0 mec
Contratista podrá solicitar dar por cumplida la igación de
perforación, mediante un informe técnico

a la aprobación de FERUPETRO.

torio, sujeto
En caso que el Contratista decida efec

una declaración de

22
EB ro 2178626 TRES MIL TRESCIENTOS VEINTISEIS

Descubrimiento Comercial, deberá motificar dicha declaración a-
FERUFETRO y presentar dentro de los ciento ochenta (180) Días
posteriores a dicha declaración, un "Flan Inicial de

Desarrollo" para viabilizar la Explotación del descubrimiento

====:

de Hidrocarburos, indicando:
4.8.1 Características físicas y químicas de los Hidrocarburos
descubiertos y porcentaje de productos asociados e

impurezas que éstos contengan.= ==

4.8.2 Perfiles estimados de producción durante la Vigencia

del Contrato para el 0 los Yacimientos.= ==

4.8.3 El núnero estimado de Fozos de Desarrollo y su capacidad

productiva.==
4.8.4 Sistema de Transporte y Almacenamiento y Puntos de
Fiscalización de la Producción.==

_Ducto Frincipal, de ser el caso.=

Medidás de seguridad y los términos de refeféncia
| del "Estudio de Impacto Ambiental". aplicable a lla

Explotación, en concordancia con el "Reglamento de
Medio Ambiente para las Actividades de Hidrocarburos"

aprobado por Decreto Supremo NL 046-93-EM y sus

modificatorias.= ==

4.8.7 Cronograma tentativo de todas las actividades a

ejecutarse.
4.8.8 Plazo en el que tendrá lugar la Fecha de Inicio de la

Extracción Comercial.= amoo

El “Plan Inicial de Desarrollo" debe incluir las inversiones,
gastos y costos específicos estimados de la Explotación del
Descubrimiento Comercial así como cualquier otra información

que el Contratista considere apropiada.=

4.9 PERUPETRO deberá indicar al Contratista sus comenigrios al
“Flan Inicial de Desarrollo" dentro de Ss sese (60) Días
siguientes de haberlo recibido, pudien obje la Fecha de

Inicio de la Extracción Comercial [si misma no es

razonablemente adecuada. En caso de diskrefáncia se convocará

23

¡pro
Bo

2178627

4.11

TRES MIL TRESCIENTOS VEINTISIETE

al Comité Técnico de Conciliación.=
Si el Contratista efectúa una declaración de Descubrimiento
Comercial, estará obligado a imiciar el Desarrollo dentro de
los ciento ochenta (180) Días siguientes al vencimiento del

plazo de sesenta (60) Días indicado en el acápite 4,9 del

Contrato.======
La declaración de Descubrimiento Comercial no implicará la

disminución O. suspensión de las obligaciones del programa

mínimo de trabajo.
El Desarrollo de los Hicrcocarburos descubiertos, se realizará
de acuerdo a los: programas de trabajo presentados por el
Contratista a PERUPETRO, conforme con lo estipulado ¿en el

Snmamr=os==

acápite 5.3 ======:
Las Fartes acuerdan que cuando sea apropiado y necesario se

podrá Tajustar, extender O modificar los plazos para la

presentación del “Flan Inicial de Desarrollo" 0. de “los

programas anuales de trabajo, según sea el caso. Para este

efecto, el Contratista presentará las propuestas necesarias a
PERUPETRO para
modificaciones.=

-que sé . Scuerden tales ajustes,

El vencimiento de a fase de exploración, no afectará

términos-y plazos de los procedimientos antes descritos

ya djécutado anticipadamente, Ya

que dichos “erabaj se hayan realizado en exceso
establecidos en el programa mínimo de trabajo de los: perícdos

previos, en este caso, no será necesario entregar

correspondiente al trabajo ejecutado antici

CLAUSULA QUINTA.— EXPLOTACION. iria mia

5.1

La fase de explotación se inicia al quiente de la

terminación de la fase de exploración, pre y cuando se

24
peso 2178628

TRES MIL TRESCIENTOS VEINTIOCHO

hubiere producido durante la fase de exploración una:
declaración de Descubrimiento Comercial. Sin embargo, a opción
del Contratista, se podrá dar inicio anticipado a la fase de
explotación y terminará la fase de exploración, en la Fecha de
Inicio de la Extracción Comercial. En caso de periodo de

retención, con la respectiva declaración de Descubrimiento

Comercial se dará inicio a la fase de explotación.
El Contratista está obligado a que la Fecha de Inicio de la
Extracción Comercial tenga lugar dentro del plazo que se
establezca en «3 "Flan Inicial de Desarrollo", >lazo «que de
requerirse podrá ser ampliado por acuerdo entre las Partes.===
Con una anticipación no menor de sesenta (60) Días a la
terminación de cada año calendario a partir de la declaración
de Descubrimiento Comercial, el Contratista presentará a

FERUFETRO, lo siguiente:===: Somso=s=a:
: E : . ' ia
Programa anual de trabajo y ¿l presupuesto detátrádo

de ingresos, costos gastos e inversiones correspondiente

“al siguiente año calendario.=
5.3.2 Un programa anual de trabajo y el presupuesto detallado
de: ingresos, costos, gastos e inversiones para la
Exploración, tendente a buscar reservas adicionales, de

a====

¿ser el caso.

Un programa de trabajo y su proyección de ingresós,

costos, gastos e inversiones correspondientes para el
Desarrollo y/o Froducción para los siguientes cinco (5)
años calendarios

El Contratista podrá reajustar o cambiar dichos programas en
cualquier mbmento previa
PERUFETRO. ==

presentación y justificación a

=====
Fara ejecutar cada programa de trabajo, el Con atista
utilizará el equipo y/o métodos que
apropiados para permitir la evaluación y
5.4.1 Presión del Reservorio,

5.4.2 Indice de productividad.
2178629

5.9

TRES MIL TRESCIENTOS VEINTINUEVE

5.4.3 Características de los pozos y Reservorios,============.
5.4.4 Características físicas y químicas de los Hidrocarburos
5.4.5 Parámetros típicos de los fluidos y de la roca del

Reservorio.
5.4.6 Eficiencia de recuperación.== ammm

5.4.7 Reservas de Hidrocarburos probadas, probables y

DRPETISIIIAA AS

Esta relación es enunciativa mas no limitativa.==
El Contratista está obligado a la Explotación y recuperación
econóvica “e las reservas de Hidrocarburos del Area de
Contrato, de conformidad con los programas a que se refiere
esta cláusula: quinta y :la-Llevará a cabo de acuerdo a dos-

principios técnicos y económicos generalmente aceptados

uso por. la industria internacional de Hidrocarburos.

El Contratista tiene el derecho a utilizar en sus Operacio es:

los Hidroe

de
Gas Natural ' que*t.

El Contrátista recuperar

Hidrocarburos: Líquidos

1 Area: de Cs trato y de extraerlos en cualg

producido:

etapa de.
Los líquido si separados s rán considerados como Condens
regalía del Contratista,

¿Operátivas no sea posible

recolecci con el Petróleo y fiscali:

juntos. S =: acosan
El Gas Natural” que no” izado por el Contratista en
Operaciones de acuerdo al acápite 5.6, podrá
comercializado, reinyectado al Reservorio o ambos y
Contratista. En la medida en que el Sas
utilizado, comercializado o reinyectado, e
quemar el gas, previa aprobación del Minidteri

Minas.===

Cuando un Yacimiento o Yacimientos comercialmente explotables,

26
e" 2178630 TRES MIL TRESCIENTOS TREINTA
i

se extiendan en forma continua del Area de Contrato a otra u-
otras áreas, el Contratista y los contratistas que tengan
estas áreas, deberán ponerse de acuerdo en la realización de
un plan de Explotación unitario o un plan común de
Explotación. Deno llegar aun acuerdo, el Ministerio de
Energía y Mínas dispondrá el sometimiento de las diferencias
al comité técnico de conciliación referido en el articulo 329
de la Ley No. 26271 y su resolución será de obligatorio

cumplimiento.=
Si el. área adyacente al Yacimientoscomercialmente explotable,
no está asignada a un contratista ono está en proceso de

negociación, concursos licitación o en proceso de selección de

contratista y no existe limitación en cuanto a protección
ambiental, el Contratista tendrá la primera opción parg;la

| negoc ción e incorporación de dicha área adyacente al Area de
Contráto, siempre que la solicitud la efectúe durante la fase

| de exploración.= -
5.10 Terminada la perforación de un (1) pozo, el Contratista debe
informar a PERUPETRO la oportunidad en que el pozo será

| probado. y de ser el caso, sobre el estimado de producción. La

prueba del:fozo deberá realizarse dentro de los tres (3) Meses

| siguientes al término de la perforación, plazo que podrá ser
extendido a criterio de PERUPÉTRO.=
| 5.11 PERUPETRO podrá en todo momento inspeccionar y probar los

equipos $ “instrumentos de medición utilizados para medir el

| volumen y determinar la calidad de los Hidrocarburos

producidos en el Area de Contrato.=

| Los equipos e instrumentos de medición serán periódicamen,
calibrados conforme establecen las normas vigentes.
representantes de FERUFETRO podrán estar presentes en

| | 5.12 Antes de la Fecha de Imicio de la Extracción i y para
: la determinación de los volúmenes de los
| Hidrocarburos Fiscalizados, el Comité de sión acordará

lo siguiente:
gw 2178631 TRES MIL TRESCIENTOS TREINTIUNO

5.12.1 La periodicidad y oportunidad en que se efectuará la:

medición.====
5.12.2 Los métodos a ser utilizados para la medición de
volúmenes de producción, determinación de la calidad

de los Hidrocarburos y volúmenes de Hidrocarburos para

consumo o uso propio.=

5.12.3 La frecuencia de inspecciones, pruebas y calibración

de los equipos de medición.
5.12.4 Las acciones a tomar para su corrección, en el caso de
determinación de un errer en las mediciones. ==========

CLAUSULA SEXTA. PRESENTACION DE INFORMACION Y ESTUDIOS.

6.1 El Contratista y mantendrá a  PERUPETRO oportuna y perrianentemente

informado sobr las Operaciones, proporcionándole toda. la

información en 1á forma prevista en esta cláusula y en la
reglamentación que le  resúlte . aplicable. .. Asimismo,
proporcionará info máción respecta de otros recursos naturales
: “ que ehcuentre O descúbra en éx

Operaciones durante la Vigencia dei

La estudios, datos procesados y no
| procesados," ásí como resultados que proporcione el Contratista”

a PERÚPETRO :d «acuerdo a. la presente cláusula; sera la de:

| mejor. talidad qué" tiaya obtenido el Contratista, Si al obtener
información y resultados se hubiese utilizado- métodos o
sistemas ques nde su propiedad exclusivalo de la de alguña

| de las empresas que 10 conforman, no estará obligado a revelar

dichos métodos o sistemas cuando proporcione la información, ==

| 6.2 El Contratista deberá proporcionar una copia de

estudios básicos relacionados con el De
Yacimientos, que prepare con la informaci

del Area de Contrato. El Contratista práporcio“fará tamhién

dichos estudios.

Ed 2118632

1
'

TRES MIL TRESCIENTOS TREINTIDOS

Dentro de los noventa (90) Días siguientes al vencimiento de:
Cada periodo de los establecidos en los subacápites 3.2.1 y
3.2.2, el Contratista deberá presentar a PERUFETRO, un informe
de evaluación con estudios geológicos, geofísicos y de

reservorios realizados con respecto al programa mínimo de

trabajo de cada periodo .====ce==o=====o2m=== =
El Contratista presentará a PERUPETRO los siguientes informes:
6.4.1 "Informe Mensual de Producción", por Reservorio, a más
tardar quince (15) Días después del término de cada

mes caleidario, indicando lo siguienter=uos===nem=====
6.4.1.1 La cantidad y calidad de cada una de las

clases de Hidrocarburos producidos en el mes

=== =

calendario.======:
6.4.1.2 La cantidad y calidad de cada una de las
clases de Hidrocarburos producidos 'désde la

Fecha de Inicio de.la Extracción Comercial
hasta el fin del mes calendario pertinente.===
6.4.1.3 La cantidad y ' Calidad de Gas Natural
reinyectado y quemado en el mes calendario asi
como la cantidad acumulada desde la Fecha de
Inicio de la Extracción Comercial hasta el fin

del mes calendario pertinente. Ss
6.4.1.4 La cantidad y calidad de cada clase de
Hidrocarburos «utilizados durante el mes
Calendario en las Operaciones, así como la
cantidad acumulada desde la Fecha de Inicio de

la Extracción Comercial hasta el fin del mes

calendario pertinente.==:

6.4.1.5 El nivel de existencias de e de
Hidrocarburos almacenados,
calerdario, aso
6.4.1.6 La cantidad y calidad/ de
Hidrocarburos comercialjfzad:

clase de
discriminando

entre mercado interno y terno, durante el

29
EB

>

2178633

6.7

TRES MIL TRESCIENTOS TREINTITRES

mes calendario.======== E
6.4.1.7 La cantidad acumulada y calidad de Cada clase

de Hidrocarburos comercializados discriminando

entre mercado interno y externo, desde la

Fecha de Inicio de la Extracción Comercial

hasta el fin del mes calendario pertinente.===

6.4.2 "Informe Mensual de Ingresos y Egresos”, a más tardar
treinta (30) Dias después de cada mes calendario.======

El informe hará distinción entre las inversiones de
Expluración, inversiones de Explotación, las gastos y
costos de operatión .y los gastos y costos generales y
administrativos 'e:identificará los principales rubros

de inversiones  y.- gastos dentro de estas categorías

discriminando los correspondientes .a *eada

aooscosaceorassososr os

El Contrati ta deberá entregar a PERUPETRO copia de toda la
er

acuerdó a lá cláusula décimo primera, en las mismas

información que proporcione al Banco Central de Reserva :

Ferú, de

oportunidades, detalle y? extensión.==
Dentro de los quince (15) Días siguientes al término de cada
lo, el Contratista deberá entregar a PERUPETAC 1

mes calend

Y “entregarle, cuando asi lo
PERÚPETRO: Fequiera.=
de: las Partes “puede revelar la información ob

de las Operaciones

sin ¡aprobación de la otra Parte, e 1 El
siguientes casos: 3
6.7.1 A una Afiliada de dicha Farte.==
6.7.2 En relación con
suscribiendo un
6.7.3 En tanto así se requiera por 1,
resolución de autoridad competentes
limitación, los reglamentos re

autoridades gubernamentales, organismeó aseguradores o

30
2178634

CLAUSULA SETIMA.- COMITE DE SUPERVISION.=

7.1

TRES MIL TRESCIENTOS TREINTICUATRO

bolsa de valores en la que los valores de dicha Farte O

de las Afiliadas de dicha Parte estén registrados;=
6.7.4 A consultores, contadores, auditores, finmancistas,
profesionales, posibles adquirentes O cesionarios de
las Partes oO de una participación en el Contrato,

conforme sea necesario con relación a las Operaciones

obteniendo un compromiso de contidencialidad.==========
En laos casos en que las Partes acuerden comunicar cierta
información de carácter confidencial o reservada a terceros,
deberán dejar expresa Cornstancis del carácter de tal

información, a fin de que ésta no sea divulgada por dichos

terceros ===

aas===

La supervisión.de la ejecución del Contráto, sin perjuicio de

“lo establecido en el acápite 2.4, la efectuará un Comité de

Supervisión que estará integrado de una parte, por tres (3)
miembros del Contratista o sus alternos, y de la otra parte,
por tres (3) miembros de PERUFETRO o sus alternos.

Dicho Comité de Supervisión se instalará y elaborará su
correspondiente reglamento de funcionamiento dentro de los
sesenta (60) Días siguientes a. la Fecha de Suscripción.=======
El Comité de Supervisión tendrá las siguientes atribuciones:==

7.2.1 El intercambio y discusión entre sus miembros de toda

la información relativa a las Operaciones.=
7.2.2 Evaluar: la ejecución de los programas mínimos de
trabajo de Exploración a que se refiere el acápite 4.6.
7.2.3 Evaluar y supervisar los planes y programas de trabajo

a que se refieren los acápites 4.8 y 5.3.
7.2.4 Ejercer la supervisión de las Operaciones,
los representantes de las Partes i ante el
Comité de Sup

necesaria.=

rvisión podrán con

Sure

7.2.5 Supervisar el cumplimiento de t as obligaciones

31
3W

2178635

TRES MIL TRESCIENTOS TREINTICINCO

relativas a las Operaciones que se establecen en el-

Contrato o que las Partes acuerden por cualquier otro

documento.==: ax

7.2.6 Las demás atribuciones que

o que las Fartes acuerden.=
El Comité de Supervisión estará presidido por un representante
de FERUFEFTRO. Se reunirá cada vez que lo solicite cualquiera
de las Fartes y con la periodicidad que establezca su
reglamento. Se requerirá la asistencia de por lo menos un

miembro representante de: cada «Parte para que se considere

constituido el Comité de Supervisión.=
Cada una de las Partes se. hará cargo de los gastos que
implique mantener a sus respectivos miembros en el Comité de

Supervisión.====

Las decisiones del Comité de Supervisión se adoptarán con el

vota unáriime de las Partes. Cada Parte emitirá un voto.==
En la eventualidad de producirse y mantenerse en el Comité de
Supervisión una discrepancia entre las Partes, Cada una de
ellas podrá solicitar las opiniones técnicas o legales que
estime convenientes y las someterá al Comité de Supervisión en
reunión extraordinária. En caso de subsistir la discrepancia,
una vez concluida la reunión extraordinaria, se convocará al

==:

hm

Comité Técnico de Conciliación.=

7.5 El Contratista presentará y explicará al Comité de Supervisión
los programas. .con respecto a los perfiles, de producción de
cada Yacimiento y por Reservorio o  Reservorios, para los
efectos del ejercicio de las atribuciones del acápite 7.2.=

CLAUSULA OCTAVA.- REGALIA Y VALORIZACION.= = ==

8.1 El Contratista pagará una regalía en efectivo, ión de

la valorización en el Funto de Fiscalizació de la oducción
de los Hidrocarburos Fiscalizados proveráentes el área de
Contrato, de acuerdo a la presente cfáusul

pérdida de Hidrocarburos será de aplicación /1lo estipulado en

32
»

21718636

el acápite 14.2.=

Para

tendrán los significados que se indican a continuación:=

8.2.1

TRES MIL TRESCIENTOS TREINTISEIS

los efectos de esta cláusula, los siguientes términos

Costo de Transporte y Almacenamiento: es el costo,
expresado en Dólares por Barril OU Dólares por MPC,

según sea el caso, que comprendes =
8.2.1.1 La tarifa pageda a terceros o la Tarifa
Estimada, según sea el caso, por el transporte
Y almacenamiento necesario de los
Hidrocarburos Fiscalizados desde un Ponto de

Fiscalización de la Froducción hasta un punto

de venta o exportación y, =
8.2.1.2 Gastos de manipuleo y despacho de los
" Hidrocarburos Fiscalizados hasta la brida fija

de conexión al buque o hasta las instalaciones

necesarias para llevár á cabo la ventas
Precio de Canasta: es el precio expresado en Dólares
por Barril y determinado en función de la canasta de
precios de Hidrocarburos líquidos definida de
conformidad con el subacápite 8.4 para el Precio de
Canasta para Petróleo y del subacápite 8.12. para el

Precio de Canasta para Condensados .
Precio Realizado: es el precio expresado en Dólares por
millón de BTU, efectivamente pagado 0 pagadero por un
comprador al Contratista por el Gas Natural Fiscalizado
producido en. el Area de Contrato y que también debe
incluir cualquier otro ingreso que se deriv

directamente de las respectivas ventas de Gas Na
Fiscalizado y del volumen efectivamente entr do de
Gas Natural Fiscalizado producido
Contrato y que se expresará en
BTU.=:
No se tomarán en consideración

Precio Realizado:
Ber

2178637

TRES MIL TRESCIENTOS TREINTISIETE

*
8.2.3.1 Cualesquier pagos resultantes de las

conciliaciones de volúmenes de Gas Natural

contenidos en los respectivos contratos de

compraventa.= pazos
8.2.3.2 El Impuesto General a las Ventas, el
Impuesto Selectivo al Consumo, €el Impuesto
de Promoción Municipal y/o cualquier otro

impuesto al consuma.
Tarifa Estimada: es el costo expresado. en Dólares por
Barr. 0 Dólares por  MFC según sez cel Caso,

correspondiente al transporte desde un Punto de
Fiscalización - decia Producción hasta el punto de. venta
o exportación. o hasta otro ducto de terceros; Dicho
¿costo deberá tomar en cuerita los conceptos,

"metodologías y procedimientos ; referidos, en el

"Reglamento de Transporte de Hidrocarburos por. Durtos”.

8.2.5

Valor de la Producción Fiscalizada de Petróleor- es “el
ésultado de múltiplicar el Petróleo Fiscalizado de un
Período de Valorización por el Precio de Canasta para
Fetróleo para dicho período, precio al cual se le habrá
restado el Costo de Transporte y Almacenamiento

orrespondiente.

lalor de la Producción Fiscalizada del Sas Natural: es
21 resultado de multiplicar el Gas Natural Fiscalizado,
en-términos de sú contenido calórico, en millones de
BTU,. de un Periodo de Valorización por el Precio
Realizado para dicho periodo, precio al cual sé le

habrá restado el Costo de Transporte y - fAlmacenami

correspondiente, convertido a unidades equivaljefites.
Valor de la Producción Fiscalizada
el resultado de multiplicar los Cond
de un Periodo de Valorización po
para Condensados para dicho periodos, recio al cual se

le habrá restado el Costo de Transpofte y Almacenamiento

34

:Bpo

2178638

TRES MIL TRESCIENTOS TREINTIOCHO

correspondiente.
8.2.8 Periodo de Valorización: es cada quincena de un mes
calendario, entendiéndose que la primera,quincena es el
periodo comprendido desde el primero hasta el décimo
quinto Dia de dicho mes calendario, y la segunda

quincena es el periodo que falta para la finalización

de dicho mes calendario.
For acuerdo de las Partes, y en tanto las normas

legales correspondientes lo permitan, el Periodo de

Valorización podrá ser extendido o acortado.=
La Regalía que el Contratista debe pagar será calculada como
un porcentaje del Valor de: la Producción Fiscálizada de
Fetróleo, más un porcentaje del Valor de la Producción
Fiscalizeda del Gas Natural y más un porcentaje del Valor de
la Producción Fiscalizada de Condensados, en caso. de
fiscalizarse en forma separada' del Petróleo. Los porcentajes

referidos anteriormente se determinarán de acuerdo a lo

ms

siguiente:

8.3.1 Los porcentajes de regalía que se aplicarán al Valor de
la.FProducción Fiscalizada de Petróleo y al Valor de'la
Froducción Fiscálizada de Condensados, se determinan en
función del Frecio de Canasta de Petróleo y del Precio

" de Canasta de Condensados, ' según sea el“caso, son. los

"que aparecen en la siguiente tabla:=

Précio de Canasta (%) Porcentaje de-Regalía
(u.s: $/Barril) por Yacimiento (%)
15.0 15.0
20.0 18.5
35.0 _ 28.0

(X) Aplicable al Precio de Canas para P,
Precio de Camasta para Condenfados.

Fara valores intermedios del ecio de Canasta no

35
"2178639

TRES MIL TRESCIENTOS TREINTINUEVE

incluidos en 15 tabla precedente, el porcentaje de-
regaliía se calculará por el método de interpolación
lineal en el tramo correspondiente, usando las Cifras
más próximas del porcentaje de regalía y del Precio de
Canasta consideradas en dicha tabla en cada Caso,
usándose en el cálculo cuatro (4) números decimales,
redondeándose el porcentaje de regalía calculado aun

(1) número decimal.=

En los casos en que el Precio de Canasta sea menor; .a
U.S.$ 15.0, el percentaje de regalía por Yacimiento

será de quince por ciento (15%). En los casos que*el

Freció de “Cánasta sea mayor a U.S.$ 35.00/Barril, ;
calculo. del porcentaje de regalía se realizará
aplicando - la siguiente fórmula, redondeándose:, el
porcentaje de regalía calculado a un, (1) digito

detimal:==

¿Y = 2.0780 + 0.7692 k X

Dondez o

Y = Forcentaje de regalía

Valor absoluto del precio de canasta de

ES getróleo

Los porcentajes de. .regalía que se aplicarán al Valor de
la* PFoducción  Fiscalitada de Gas Natural, se
determinarán según el Frecio Realizado del Gas Natural,

==

y son los que aparecen en la siguiente tabla:==

Precio Realizado del Gas Natural Porcentaje de Regália
(US$ /MMBTU) por Yacimiento (%)

1400

1.40

2.45

me

2178640

TRES MIL TRESCIENTOS CUARENTA

«e
Para valores intermedios del Frecio Realizado del Gas

- Natural mo incluidos en la tabla precedente, el
porcentaje de regalía se calculará por el método de
interpolación lineal en el tramo correspondiente,
usando las cifras más próximas del porcentaje de
regalía y del Precio Realizado del Gas Natural
considerados en dicha tabla en cada caso, usándose en
el cálculo cuatro (4) números decimales, redondeándose

el porcentaje de regalía calculado aun (1) dígito

azcimal.=
En los casos que el Precio Realizado,del Gas Natural
sea menor a U.S.$ 1.00/MMBTU, el porcentaje de regalíá
por Yacimiento será de quince por ciento (15%). En los
casos en que el Precio Realizado del Gas Natural seá
mayor a U.S.$ 2.45/MMBTU, el cálculo del porcentaje de
regalíia se: realizará aplicando la siguiente fórmula,

redondeándose (el porcentaje de regalía calculado aun

(1) dígito decimal:= aa==
Y = 2.0770 + 10.980 x X
Donde: -

Y

Porcentaje de regalía

ea
di

Valor absoluto del Precio Realizado del Gas

Natural

8.4 La canasta de petróleo aque se refiere el subacápite 8.2.1

estará compuesta de la siguiente manera:==:

“WTI Midland” de los E.E.U.U.,que aparece en la publicación
"Platt's Oilgram Price Report", bajo el título "Crude Fri
Assessments" y bajo el subtítulo "U.S.$/Bbl".

"Forties"” del Reino Unido, que aparece

"Platt's Oilgram Frice Report", bajo el Fude Price

Assessments" y bajo el subtítulo "Internatio $/Bb1".

“Bonny Light", de Nigeria", que apar: publicación

37

il . 2178641 TRES MIL TRESCIENTOS CUARENTIUNO

t
“Platt's Oilgram Price Report", bajo el título "Crude Frice:

Assessments" y bajo el subtítulo “International $/Bb1".====

Sn
=  "Qua lbo" de Nigeria, que aparece en la publicación
“Flatt's Oilgram Price Report", bajo el título "Crude Price

Assessments" y bajo el subtítulo "International $/Bb1".==
En. el futuro, de ser necesario, las partes podrán acordar
modificaciones a la composición de la canasta de Petróleo y/o

i

1
| ajustes al precio de la misma por razones de calidad,
transporte u otras diferencias. Dichos ajustes, así como los
camtlos en la composición de la canasta dí Petrólec deberán
i ser revisados por las Partes por lo menos cada seis (6) Meses
y cada vez que éstas lo estimeñ conveniente. sn=eanioarasaseses
| 8.5 Para efectos de dar aplicación al subacápite 8.3.1, el Precio
de Canasta de Petróleo y/o ' Frecio de Canasta de Condensados
| será el promedio del precio calculado para cada uno de los
Hidrocarburos líquidos que compongah «ticha canasta. Para cada
| Hidrocarburo líquido que Ccomponga: la canasta de Petróleos su
precio calculado será el promedio del Periodo de Valorización
de las cotizaciones promedio diarias por Barril, máxima y
mínima, durante el Período de Valorización a que corresponde
el Petróleo Fiscalizado y Condensados Fiscalizados'que'se han
de valorizar, que aparezcan publicadas en el “Platts Dilgram
Frice. Report" u otras fuentes reconocidas por la industria

acs=s===s=

petrolera internacional que las Fartes acuerden.
B.6 Antes de la Fecha de Inicio de la Extracción Comercial, las
Partes podrán acordar una canasta para Fetróleo y uma canasta
para Condensados, distinta. a la «especificada en el acápite

8.7 Cada seis (6) Meses o antes si alguna de las: es lo
solicita, las Fartes deberán revisar la ganasta tablecida
para la valorización de los Hidrocarburgs líiquigdós producidos

en el Area de Contrato, a fin de verifica que se sigue

cumpliendo con las condiciones ante numeradas . Si se

38

| 8.4, siempre que ésta última canasta no represente el.válor de
il 2178642

TRES MIL TRESCIENTOS CUARENTIDOS

a]
verifica que alguna de dichas condiciones ya no se cumple, las

Partes deberán modificar la canasta dentro de los treinta (30)
Días siguientes a la fecha en que se inició la revisión de la
canasta. “Si vencido este plazo las Fartes mo hubieran acordado

una nueva canasta, se procederá de conformidad con lo

sapos

estipulado en el acápite 8.13
En cuanto a la calidad, si se verifica que la gravedad API
(promedio ponderado), contenido de azufre, u otro elemento que
mida la calidad de los Hidrocarburos líquidos producidos en el
frea de Contrato hubieras  varizw3o significativamente con
relación a la calidad de los Hidrocarburps líquidos que
integran la canasta (promedio aritmético simple), las Partes
deberán modificar la composición de la “¡canasta con el objeto
de que la misma refleje siempre la calidad de "los
Hidrocarburos Fiscalizados que se deben valorizar .==i==poer=o==
Las Par
establecerán los términos y condiciones adicionales a los que

es suscribirán un “Acuerdo de Valorización" en “el: que

en la presente cláusula y que se requieran para su

mmm:

"Acuerdo ¿de Valorización" . se definirán los
procedimientos de ajúste que ¡“sea necesario establecer por
«calidad

razón de. calidad y transporte, Los ajustes por
considerarán premios y/o castigos por mejoramiento: y/o
degradación. de la calidad de los Hidrocarburos líquidos
producidos en el Area de Contrato con relación a la calidad de
los Hidrocarburos líquidos que integran la canasta. Asimismo,
en el "Acuerdo de Valorización" se establecerá su vigencia y

la periodicidad con que deberá revisarse “los métodos

procedimientos que se acuerden, de manera que en todo mao
se garantice una determinación realista de 1
Hidrocarburos líquidos producidos en el Ara trato. Si
alguna de las Fartes en cualquier momei
aplicación de los métodos y procedimientps blecidos en el

“Acuerdo de Valorización" ne da (= resultado una

39
E]

2178643

8.13

TRES MiL TRESCIENTOS CUARENTITRES

o]
determinación realista del valor de los Hidrocarburos liquidos-
producidos en el Area de Contrato, las Partes podrán acordar

la aplicación de otros métodos y procedimientos que

efectivamente produzcan dicho resultado. mama =
En la eventualidad que en el futuro el precio de uno o más de
los Hidrocarburos liquidos que integran la canasta fuera
cotizado en moneda distinta a Dólares, dichos precios serán
convertidos a Dólares sobre la base de las tasas de cambio
vigentes en las fechas de cada una de las referidas
cotizaciones, al promedio de las tasas de cambio cotizadas por=-
el Citibank N.A. de "Nueva York, Nueva Vork» y el Chase
Manhattan Bank NiA. dé Nueva York, Nueva York. A falta:de

alguna de estas instituciones, las Partes acordarán otra que

la sustituya adecuadamente.== =
El Va
Realizádo, “él mismo que deberá reflejar el precio de mercádo

rd Jl Gas Natural estará representado por el Precio

del Gas Natural producido en el Area de Comtrato.=

Fara el "¿áso de Condensados se procederá de acuerdo. a lo
establecido en el subacápite 8.4, en lo que resulte aplicable.
Las Fartes, podrán acordar los ajustes necesarios al Precio de
Canasta determinado para establecer el Precio de Canasta para
Condensados, de tal manera que éste refleje en mejor forma el

valor* de los Condensados producidos del Arsa “de Contrato

En caso que las Fartes no pudieran llegar a cualquiera: de los
acuerdos. ; "contemplados 7 en . este acápite,

: procede

convocatoriá (del Comité Técnico de Conciliadción.=

El monto de la regalía se calculará para cada Periodo
Valorización. El pago respectivo se hará en Dólares

Valorización correspondiente. El volumen de los Hidroca
Fiscalizados de cada Feriodo de Valorización estará s
por las boletas de fiscalización que lirá con
entregar al Contratista debidamente

conformidad.
B i 2178644 TRES MIL TRESCIENTOS CUARENTICUATRO

8.15 En virtud del Contrato, en el caso que el Contratista no
cumpla con pagar a FERUPETRO, en todo o parte el monto de la
regalía dentro del plazo estipulado en el acápite 8.14, el
Contratista pone a disposición de FPERUFETRO los Hidrocarburos
de su propiedad extraídos del Area de Contrato, en la cantidad
que sea necesaria para cubrir el monto adeudado, los gastos

incurridos y los intereses correspondientes según el acápite

CLAUSULA NOVENA — TRIBUTOS =

9.1 El Contratista está sujeto al régimen tributario común de la
: República del Ferú, que incluye al régimen *tributario común
del Impuesto a la Renta, así como a las normas especificas que
al respecto se establece en .la Ley No. 26221, vigentes en la

Fecha de Suscripción.== SITES
El Estad

garantizá.

través del Ministerio de Economía y Finanzas,

al Contratista, el” beneficio de estabilidad
tributaria. durante la Vigencia .del Contrato, por lo cual
quedarán sujetas, únicamente, al régimen tributario vigente a
la Fecha de Suscripción, de acuerdo a lo establecido en el
"Reglamento de la Garantía de la Estabilidad Tributaria y de
las Normas Tributariss de la Ley No. 26221, Ley Orgánica de
Hidrocarburos", aprobado por Decreto Supremo No. 32-95-EF, en
la “Ley que regula los Contratos de Estabilidad con el Estado
al amparo de las Leyes Sectoriales - Ley No. 27343" en lo que
corresponda y en la "Ley de Actualización en Hidrocarburos -
Ley 27377".

9.2 la exportación de Hidrocarburos provenientes del Area de

Contrato que realice el Contratista está exenta de
Tributo, incluyendo aquellos que requieren m i ==
9.3 El pago por concepto de canon, sobrecanon/y partici
la renta será de cargo de PERUFETRD.=
9.4 El Contratista de conformidad con los

vigentes, pagará los Tributos aplicable as importaciones

41
2178645 TRES MIL TRESCIENTOS CUARENTICINCO

«
de bienes e insumos requeridos por el Contratista para llevar

a cabo las Operaciones, de acuerdo a ley.==
9.5 De conformidad con lo dispuesto por el artículo 872 del Código
Tributario, el Contratista podrá llevar su contabilidad en
Dólares y por lo tanto, la determinación de la base imponible
de los Tributos que sean de cargo suyo, así como el monto de

dichos Tributos y el pago de los mismos, se efectuará de

acuerdo a ley.==
9.6 Se precisa que el Contratista utilizará el método .de
amortización lineal. en un periodo de circo (£; ejercicios

anuales, contados a partir del ejercicio al que corresponda la

Fecha de Inicio de la Extracción Comercial.
La referida amortización lineal se aplicará a todos los gastos
de Exploración y Desarrollo ya todas las inversiones que
realice. el. Contratista desde la Fecha de Suscripción del
Contrato hasta la Fecha de Inicio de la Extracción Comercial.=

será extendido, “sin exceder en "ningún caso el plazo del

Contrato, si por razones de precios oO por cualquier otro

factor .atordado por las Fartes y luego de aplicar la
amortización linéal a que se refiere el párrafo anterior, los
estados financieros del Contratista arrojasen un resultado

negat cun

érdida fiscal, que a criterio.del Contratista
, a Ppodér ser compensada para efectos

se proyecte que

fiscales. ¿de acuerdo a las normas tributarias vigentes. La
extensión “del” .plazo de amortización será puesta en

conocimiento previo de la Superintendencia' Nacional de

Administración Tributaria.

CLAUSULA DECIMA — DERECHOS ADUANEROS.= ==

o temporal, de conformidad con los i iti legales
vigentes, Cualquier bien necesario conómica

eficiente ejecución de las Operaciones. ===5 ====

42

1
| Queda estipulado que el plazo de amortización antes referido

2178646

10.2

10.3

10.4

10.5

10.6

TRES MIL TRESCIENTOS CUARENTISEIS

El Contratista podrá importar temporalmente, por el período de
dos (2) Años, bienes destinados a sus actividades con
suspensión de los Tributos a la importación, incluyendo
aquellos que requieren mención expresaj y, en caso de
requerirse prórroga, la solicitará a FPERUPETRO por períodos de
un (1) Año hasta por dos (2) veces; quien gestionará ante la
Dirección General de Hidrocarburos la Resolución Directoral
correspondiente. Con la documentación señalada, la

Superintendencia Nacional de Aduanas autorizará la prórroga

del régimen de importación tempora

El procedimiento, los requisitos y garantías necesarias para
: ,

la aplicación del: régimen de importación temporal, se

sujetarán a las normas contenidas en la Ley General de Aduanas

y sus normas modificatorias y reglamentarias.=
La importación de bienes e insumos requeridos por el
Contrátista en la fase de exploración; para las actividades de
Exploración, se encuentra exonerada de todo Tributo,
incluyendo aquellos que requieren mención expresa, Siempre y
cuando se encuentren contenidos en la lista de bienes sujetos
al beneficio, de acuerdo a lo establecido en el artículo 562

de la Ley No. 26221. El beneficio se aplicará por el plazo que

Damos s=:

dure dicha fase.
Los Tributos que gravan la importación de bienes e insumos
requeridos por el Contratista para las actividades de

Explotación. y para las actividades de Exploración en la fase

de explotación, serán de cargo y costo del importador .==:
FERUPETRO podrá inspeccionar los bienes importados en forma
definitiva o temporal bajo esta cláusula, para las actividades

de Exploración de la fase de exploración, para verificar si

dichos bienes han sido importados exclusivamente para

Operaciones

El Contratista

deberá informar periódic RUPETRO

sobre los bienes e insumos que hayan de
Tributos, de acuerdo a lo dispuesto en e la
43

Bn 2178647 TRES MIL TRESCIENTOS CUARENTISIETE

Ley No. 26221.
El Comtratista no podrá reexportar ni disponer para Otros
fines los bienes e insumos señalados en el párrafo anterior,
sin autorización de PERUPETRO. Obtenida la autorización, el

Contratista deberá aplicar los Tributos que correspondan,

conforme a lo dispuesto en el artículo 572 de da ter No.

CLAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS.

APOT

11.1 Garantía del Estado.== : .

Interviene en el Contrato el Banco Central de Reserva. «del
6221 : y
H por el Decreto Legislativo No. 668, para otorgar por el Estado

Ferú, de conformidad con lo dispuesto en la ley No..:

jresente

a el Contratista las garantías que se indican en lá: 7

de: acuerdo al régimen legal vigente en. la “Fécha: de

Suscripción

1 Las garantias que”. se otorgan en la presente cláusu

alcanc ' también para caso de una eventual cesión, com

a la Ley;de Hidrocarburos y al presente Contrato.=:
: 11.2 Régimen Cambiario.=
El Banco Central d

en vigor en la Fecha de Suscripción Y>
! “que el” Contratista tendrá el derecha ¿a-la
cs enencia, Uso y disposición” interna y
externa de de extranjera, asi como la «Libre
convertibilidad de moneda nacional a moneda extranjera en el

mercado cambiario de oferta y demanda, en los términos

condiciones que se indican en la presente cláusula.= ==
En ese sentido, el - Banco Central de Reserva del
representación del Estado, garantiza al Contratista
al régimen legal vigente en la Fecha de SugcripciópA=

a) Libre disposición por el ContratistA de hata el ciento

44
2178648

TRES MIL TRESCIENTOS CUARENTIOCHO

*
por ciento (100%) de las divisas generadas por sus

exportaciones de los Hidrocarburos Fiscalizados, las que

podrá disponer directamente en sus cuentas bancarias, en

el piís o en el exterior.
b) Libre disposición y derecho a convertir libremente a
divisas hasta el ciento por ciento (100%) de la moneda
nacional resultante de sus ventas de Hidrocarburos
Fiscalizados al mercado nacional y derecho a depositar
directamente en sus cuentas bancarias, en el pais o en el
exterior, tanto las divisas como la monede naciomal.======
c) Derecho a mantener, controlar y operar cuentas bancarias
en cualquíer moneda, tanto en el país como en el exterior,
tener el control y libre uso de tales cuentas y a mantener
y disponer libremente en el exterior de tales fondos de

dichas cuentas sin restricción alguna.=
d) Sin perjuicio. de todo lo anterior, el derecho del
Contratista a disponer libremente, distribuir, remesar u
retener en el exterior, sin restricción alguna, ' sus

utilidades netas amuales, determinadas con arreglo a ley.=

Disponibilidad y Conversión a Divisas.=================2==e===
Queda convenido que el Contratista acudirá a las entidades del
sistema financiero establecidas en el país para acceder a la

conversión a divisas. a que se refiere el 'literal b) del

PONIA:

acápite-11.2.==:
En caso de “que la disponibilidad de divisas a que se refiere

el párrafo anterior no pueda ser atendida total o parcialmente

por las entidades antes mencionadas, el Banco Centra

Reserva del Perú garantiza que proporcionará las ¿divisas
necesarias.=
Para el fin indicado, el Contratista igirse por
de

escrito al Banco Central, remitié
comunicaciones recibidas de no menos de(treZ/(3) entidades del

sistema financiero, en las que se le infórme la imposibilidad

45

a O A ss mE

2178649

TRES MIL TRESCIENTOS CUARENTINUEVE

*
de atender, en todo o en parte, sus requerimientos de divisas.-
Las tomunicaciones de las entidades del sistema financiero

serán válidas por los dos (2) Días Utiles ulteriores a la

fecha desu emisión. ==========:
Antes de las jia.m. del Dia Util siguiente al de la
presentación de los documentos precedentemente indicados, el
Banco Central comunicará al Contratista el tipo de cambio que
utilizará para la conversión demandada, el que regirá siempre

que el Contratista haga entrega el mismo día del contravalor

en «moneda nacional.=
Si, por cualquier. circunstancia, la entrega del contravalor no
fuese hecha por. el Cóntratista en la oportunidad indicada, el

Banco Central de Reserva del Perú, le comunicará al Día Util

siguiente, conñ-Ta misma limitación horaria, el tipo de cambio
que regirá ¡pará la conversión, de efectuársela ese mismo día.=

Sin perjuicio de lo anterior, en caso de que el Banco Central

col prábara, oportunamente, que dicha

de Reserya del .Fer
disponibilidad no, puede der atendida total o parcialmente por
las entidades antes Ímentióriadas, notificará al Contratista
para que acuda

ghal

1 Bánco Central de Reserva del Perú con la

moneda nac correspondiente para dar cumplimiento a : la

AREA

Reserva del Perú, en representación del

que el régimen contenido en- esta cláusula

continuará siendo de aplicación para el Contratista, . durapte

la Vigencia del Contrato.=====
En caso de que por cualquier circunstancia el/tipo d
no fuera determinado por la oferta
cambio aplicable al Contratista serár==
a) Si se estableciera un tipo de cambi iai único, de
igual valor para todas las operaciónes en moneda

extranjera O vinculadas a ésta, a partir de su fecha de

46
2178650

11.5

TRES MIL TRESCIENTOS CINCUENTA

.
vigencia éste será el utilizado bajo el Contrato.=

Al

b) De establecerse un régimen de tipos de cambio
diferenciados, múltiples o si se diera diferentes valores
aun tipo de cambio único, el tipo de cambio a ser
utilizado para todas las operaciones del Contratista será

el más alto respecto de la moneda extranjera.

Aplicación de otras normas legales.= ===
Las garantías que otorga el Banco Central de Reserva del Perú
al Contratista subsistirán durante la Vigencia del Contrato.==
El Contratista tendrá derecho a acogerse total o parcialmente,
cuando resulte pertinente, a nuevos dispositivos legales de
cambio o normas cambiarias que se emitan durante la Vigencia
del Contrato, incluyendo. aquéllos que traten aspectos
cambiarios no contemplados. en la presente cláusula, siempre
que tengan un carácter general O sean de aplicación a la
actividad de Hidrocarburos. El acogimiento a los nuevos
dispositivos o normás antes ándicados no afectará la vigencia
de las garantías a que se refiere la presente cláusula, ni el
ejercicio de aquellas garantías que se refieran a aspectos

distintos a los contemplados en los nuevos dispositivos 'p

===

il

normas a los que se hubiere acogido el Contratista.=
Queda expresamente convenido que el Contratista polrá, en
cualquier momento, retomar las garantías que escogió no
utilizar transitoriamente y que retomar tales garantías no
Crea derechos ni obligaciones para el Contratista respecto dél

período en que se acogió a los nuevos dispositivos o normas

antes señalados.==:

Asimismo, se precisa que retomar tales garantías, en
afecta a éstasoa las demás garantías, ni crea
obligaciones adicionales para el Contratista.

4

El acogimiento por el Contratista a los / nuevo ispositivos

legales de cambio o normas cambiarias, así com9%u decisión de

retomar las garantías que escogi4 no utilizar

47
2178651 TRES MIL TRESCIENTOS CINCUENTIUNO

*
transitoriamente, deberán ser comunicadas por escrito al Banco

2. Central de Reserva del Ferúá y a FERUFETRO.======:

amamos
Lo establecido en este acápite es sin perjuicio de lo
dispuesto en el primer párrato del acápite 11.4 del Contrato.=

11.6 Información Económica.= (LI
El Contratista remitirá información mensual al Banco Central
de Reserva del Perú relativa asu actividad económica, de

conformidad con el artículo 742 de la Ley Orgánica del Banco,

aprobada por Decreto Ley No. 26123,==

CLAUSULA DECIMO SEGUNDA.— TRABAJADORES. ==:

12.1 Las Fartes convienen -que al término del quinto Año contado a
partir de la Fecha de Inicio de la Extracción Comercial, el
Contratista habrá sustituido. a todo su personal extranjero por
personal peruano de equivalentes calificaciones profesionales.
Se exceptúa de lo anterior a personal extranjero para cargos

que

trabajos" técnicamente especializados, en relación con las

sea necesario para la realización de

gerenciales y al

Operaciones. El Contrátista conviene en capacitar y. entrenar
al personal, peruano “en la realización de trabajos técnicamente

especializados "a personal peruano pueda sustituir

progresivamente al personal extranjero en la realización de

dichos trabajos.=

12.2 Al iriicio de las Operaciones y al vencimiento de cada año
calendario, el Contratista entregará a PERUPETRO una lista del
personal a su servicio para las Operaciones, incluyendo el de
sus Subcontratistas, con indicación del lugar de trabajo, ,

generales de ley, macionalidad, fecha de contrat,

calificación técnica o profesional y puesto q
CLAUSULA DECIMO TERCERA.- PROTECCION AMBIENTAL. =
13.1 El Contratista se obliga a cumplir las nofmas isposiciones

Actividades de

del "Reglamento de Medio Ambiente para

Hidrocarburos" aprobado por Decreto Supremo No. 046-93-EM y

é
h

1
!
!

48

$

2178652 TRES MIL TRESCIENTOS CINCUENTIDOS

12
modificatorias, del Decreto Legislativo No. 613 "Código del
Medio Ambiente y los Recursos Naturales" y demás disposiciones

pertinentes.”

CLAUSULA DECIMO CUARTA.-CONSERVACION DE LOS HIDROCARBUROS Y
PREVENCION CONTRA PERDIDAS.=

14.1 El Contratista debe adoptar toda medida razonable para
prevenir la pérdida o desperdicio de los Hidrocarburos en la

superficie o en el subsuelo de cualquier forma, durante las

actividadee de Exploración y Explotación.===
14.2 En caso de derrames de Hidrocarburos en la superficie, el
Contratista deberá comunicar inmediatamente este hecho a
FERUPETRO, indicándole el volumen estimado del derrame y las
acciones tomadas pará subsanar las causas del mismo. PERUPETRO

tiene el derecho de verificar el volumen del derrame y

analizar sus Causas.==
En caso de. pérdidas en la superficie, antes del Punto de
Fiscalizáción de la Producción debido a negligencia grave o
conducta dolosa del Contratista, el volumen perdido «será
valorizado de acuerdo con la cláusula octava e incluido en el

cálculo de la regalía, sin perjuicio de lo estipulado en el

acápite 13.1. ========5 ==
En caso de pérdidas antes del Punto de Fiscalización de la
Producción en situaciones distintas a las descritas en el
párrato. anterior y que den origen a una compensación al
Contratista por parte de terceros, la compensación obtenida
por el volumen perdido será incluida en el cálculo de la

regalía, sin perjuicio de lo estipulado en el acápite 13.1.===

15.1 En cumplimiento de lo establecido por el arfyiculo
Ley No. 26221, el Contratista se obliga a sposición
de PERUFETRO, en cada año calendario durafte

Contrato, la siguiente suma:

49

Pp 2178653 TRES MIL TRESCIENTOS CINCUENTITRES

15.1.1 Hasta el año calendario en que tenga
lugar la Fecha de Inicio de la
Extracción Comercial

15.1.2 A partir del año calendario siguiente
al de la Fecha de Inicio de la Extracción
Comercial
Barriles por Día
De 0 a 30,000
De..30,001 “a '50/000 . *
De 50,001 a más

determinará multiplicando
3: 15» ¿La UN :

Slendario. en. curso “entre trescientos

ón diaria promedio de los Hidrocarburos

año entre él ¿Eofrespondiente número de Días”
Los pagos ar que de tetfíere. el presente acápite;

primer pago, serán efectuados durante el mes

año calendario.=

Barriles serán equivalentes al volumen / de
expresado en pies cúbicos estándar divididbs

cinco mil seiscientos veintiséis (5,626).=

El primer pago és efectuará en la Fecha de Suscripei

“que. corresponda al tramo en que se entuel

de ener

Para determinar la equivalencia de PBarriles/Día en r
producción de Gas Natural, se utilizará la guienti

APORTE ANUAL
(en US$)

15,000.06

50,000: 00
75,000.00.

sesenta Y ¡cinto

Fis

“calendario anterior,. la. cual se obtendrá dividiendo
total de los Hidrocarburos Fiscaliz dos “en dicho

50
sep

2178654

15.2

15.3

15.4

CLAUSULA DECIMO -SEXTA.— CESTON.=

16.1

16.2

CLAUSULA DECIMO SETIMA.-— CASO FORTUITO O FUERZA ¡YOR.

17.1

TRES MIL TRESCIENTOS CINCUENTICUATRO

El Contratista cumplirá con las obligaciones establecidas en
el acápite 15.1 depositando el aporte en la cuenta que
PERUFETRO le señale.=========

FERUPETRO entregará al Contratista los certificados O

comprobantes respectivos, dentro de los cinco (5) Días Utiles

de haber recibido el aporte.==
El Contratista y PERUFETRO acordarán la ejecución de programas

de cooperación técnica para la investigación y desarrollo de

materias de interés mutuo.=

Dentro de los noventa (90) anteriores a la finalización
de cada año calendario, las Partes presentarán al Comité de

Supervisión los proyectos:que se implementarán en el año

calendario siguiente.= ===

Los programas de capacitación que el Contratista establezca

para .5u personal, tanto en el país com en el extranjero,

serán puestos en conocimiento de FERUPETRO.=

En caso que el Contratista recibiera una oferta que estuviere
dispuesto a aceptar para. la cesión parcial o total de su
participación en el Contrato, procederá a notificar (a
FERUPETRO “respecto de dicha propuesta. A. la notificación
deberá acompañarse la solicitud de calificación del cesionario
y adjuntarse la información complementaria que resulte

necesaria para su calificación como contratista petroleros

conforme a ley.=
Si PERUPETRO. otorga la calificación solicitada, la cesión se
llevará a efecto mediante la modificación del Contrato

realizada conforme a ley.
El cesionario otorgará todas las garantías y asumirá tao

derechos, responsabilidades y obligaciones del ceden

Eden

Ninguna de las Fartes es imputable por lajinefecución de una

51
Be

2178655

17.2

17.3

TRES MIL TRESCIENTOS CINCUENTICINCO

obligación osu cumplimiento parcial, tardio O defectuoso,
durante el término en que dicha Parte obligada se vea afectada

por causa de Caso Fortuito o Fuerza Mayor y siempre que

acredite 'que tal causa impidió su debido cumplimiento.===:
La Parte afectada por el Caso Fortuito o Fuerza
notificará por escrito dentro de los cinco (5) Días sig
de producida la causal a la otra Parte respecto de tal
y acreditará la forma en que afecta la ejecuci

correspondiente obligación. La otra Parte responder.

escrito aceptando-o no 2n causal dentro de los siet

siguientes de recibida la notificación antes mencionada
A a

En el caso de ejecución parcial, tardía O defectuosa

obligación. afectada por Caso Fortuito o Fuerza Mayor”

obligada a Sl -Cumplimiento hará sus mejores - estfu

ejecutarla E arreglo ala común intención de

expres da. el Contrato, debiendo las Partes con ii

las Obligaciones contractuales no

deberá * ióiar el cumplimiento de las ób1Z:

ontractuales dentro. de un período...
que dicha causa 0 :

desaparecido, para lo cual deberá dar aviso

dentro a los cinco (5) Díás siguientes de des

CALuIsa. «no afectada colaborará con: la Pa

= III:

en este esfuerzo

En los casos de huelga, paro u otros similares,

voluntad.=======
El lapso durante el cual los efectos
Fortuito o Fuerza Mayor afecten el
obligaciones contractuales, será agregaú

para el cumplimiento de dichas obligaci

EB re

2178656

17.4

TRES MIL TRESCIENTOS CINCUENTISEIS

caso, al de la fase correspondiente del Contrato y al plazo de-

Vigencia del Contrato.==
Si la causa de Caso Fortuito o Fuerza Mayor afectara la
ejecución de alguno de los programas mínimos de trabajo a que
se refiere el acápite 4.6, la fianza que garantice dicho
programa se mantendrá vigente y sin ser ejecutada durante el
lapso en que tal causa afecte la indicada ejecución O durante
el lapso en que PERUFETRO no se pronuncie sobre la causal.
invocada por el Contratista y, si se hubiera producido alguna
discrepuwncia respecto a la existencia de tal causal, mientras

no se resuelva la discrepancia. Con tal fin el Contratista

deberá prorrogar o sustituir dicha fianza, según

necesario.

t

invocada par el Contratista o. mientras no se resuelva

Asimismo, en to FERUFETRO no se pronuncie sobre la cdáu
distrepancia que pudiere haberse producido -SobrÉ
existencia, quedará en suspenso el cómputo del' plazo para ta
ejecución del programa mínimo de trabajo respectivo. En casa
que FERUPETRO acepte la existencia de la causal de Caso:

Fortuito o Fuerza Mayor invocada por el Contratista, éste

reanudará la ejecución del programa minimo de trabajo ¡tan
pronto cesen los, efectos de la indicada causal. : -
PERUPETRO hará 1os

esfuerzos necesarios para obtener la ayuda
y cooperación de las autoridades, correspondientes del Gobiernb -
a fin que se tomen las medidas necesarias: para asegurar ul

implementación * y operación continuada y segura de Tas.

actividades previstas bajo el Contrato.=

Se conviene que cuando cualquiera de las Fartes, a su

criterio, considere que su personal o el de sus Subcontr, istas
no puedan actuar dentro del Area de Contrata con 1 eguridáad
necesaria en cuanto a su integridad fisica, la i cación de
esta situación como causa de Caso Fortujto o Puerza Mayor no

será discutida por la otra Parte, siemáre Y cuando se haya
2178657

17.5

17.6

CLAUSULA DECIMO ocTava.= CONTABILIDAD.==:

18.1

TRES MIL TRESCIENTOS CINCUENTISIETE

dado cumplimiento a lo establecido en los artículos 13142 y
13159 del Código Civil.=

En caso que el Contratista se vea afectado por causa de Caso
Fortuito'o Fuerza Mayor que le impida completar la ejecución

del programa mínimo de trabajo del período en curso, vencido

el término de doce (12) Meses consecutivos contados a a
del momento en que aquella se produjo, el Contratista podrá
resolver el Contrato, para lo cual deberá comunicar “su
intención a FERUPETRO con una anticipación no menor de treinta

(30). Días a la fecha en la cual bará sucita del Areá de

Contrato.====

Las _ disposiciones de esta cláusula décimo

La contabilidad será llevada por el Contratista,

con los principios y las prácticas contables establi

aceptadas 'en el Ferú. Asimismo, deberá llevar y mant
los libros, registros detallados y documentación

necesarios para contabilizar y controlar las actividade

realiza en el país y en el extranjero con relación al: objeto

del Contrato, asá como para la adecuada ' sustentació

ingresos, inversiones, costos, gastos y Tributos incurri
cada ejercició. Pór otro lado, dentro de los ciento

(120) Días contados a partir de la Fecha de Suscripc

Frocedimientos Contables" que haya decidido
registrar sus Operaciones.
El "Manual de Procedimientos Contables
otros, lo siguiente:
18.1.1 Idioma y moneda en que se lle
contables.=
18.1.2
18.1.3

54
E80

2178658

18.2

18.3

18.4

TRES MIL TRESCIENTOS £INCUENTIOCHO

requerimientos de la Comisión Nacional Supervisora de:
Empresas y Valores (CONASEV).=

18.1.4 Mecanismos de identificación de las cuentas

correspondientes al Contrato y otros contratos por

Hidrocarburos, a las actividades relacionadas y a las

otras actividades. Samoa
18.1.5 Mecanismos de imputación de los ingresos,. inversiones,
costos y gastos comunes, al Contrato, a otros

contratos por Hidrocarburos, a las actividades

relacionadas y a las atras actividades.=

FERUPETRO, en un lapso no mayor de treinta (30) Días de

recibido el "Manual de Procedimientos Contables", podrá

formular sugerencias y/u observaciones para mejorar, ampliar

eliminar alguno 0 algunos de los otros procedimientos.

contables. propuestos en dicho manual. De no _ habe: un
pronunciamiento por parte de FERUFETRO dentro del- plazo

mencionado, el "Manual de Procedimientos Contables" será

considerado como aprobado para todos sus efectos.

Todo cambio en el "Manual de Frocedimientos Contables”
aprobado, -será previamente propuesto a FERUPETRO para su
aprobación, siguiéndose para tal fin el procedimiento

contenido en el párrato anterior.=
Los libros de contabilidad del Contrato, los estados
financieros .y la documentación sustentatoria de los mismos,-

o ; io ;
serán puestos -a disposición de los representantes autorizados

de FERUPETRO para su inspección, previa notificación.=
En la medida de: lo posible, FERUPETRO cuidará que

funciones de inspección a que se refiere el párrato ante

El Contratista efectuará inventarios
inherentes 4 las Operaciones, Clasificá
propiedad del Contratista o de terceros.=

Los inventarios se realizarán con inter s razonables, pero

55
bn

2178659

18.6

TRES MIL TRESCIENTOS CINCUENT INUEVE

por lo menos una vez Cada año calendario con respecto a los-
materiales, suministros y demás bienes muebles, y una vez cada
tres (3) años calendario con respecto a los bienes inmuebles.
Las Fartes coordinarán la fecha en que se realizarán dichos
inventarios, pudiendo modificarse la misma por una sola vez, a
solicitud de cualquiera de las Partes. Dicha solicitud deberá
ser cursada a la otra Parte por lo menos con treinta (30) Días

de anticipación a la fecha de realización del inventario.= =
FERUPETRO, a su criterio, ejercerá su derecho de estar

representado tuanto «se efectúen los inventarios aque se

refiere el presente acápite.
En caso que* lós resultados de la toma de los inventarios
difieran sustancialmente de los registros contables, el

Contratista- deberá: efectuar «las conciliaciones -y ajustes

pertinentes,
a PERUFETRO. Si las conciliaciones y ajustes. realizados no
fueran satisfactorios para PERUPETRO, se someterá la

notificando y explicando por escrito estos hechos

discrepancia a una firma de auditores externos de reconocido"

prestigio ifiteFfnacional aceptada por PERUPETRO,' la que -s

pronunciará eh el plazo máximo de tres (3) Meses computados a

partir de fecha en que se le.eéncargó esta responsabilidad

jento de la

de auditoría externa ser:

treinta (30) Días de haber sido emitidos, los

d

ejercicio económico anterior, y dentro de los Naventa (90)

informes 'sus* auditores “externos correspondientes - al

Días subsiguientes un reporte con comentarios respecto%a las

observaciones de control interno de los auditor:
hubiera, y lo actuado a efecto de superar
observaciones.== = Sese==amiscs=
con PERUPETRO
distintas a las

En el caso que el Contratista tuviese
ás de un contrato, O realizara actividad
Bu 2178660 TRES MIL TRESCIENTOS SESENTA

del Contrato, se obliga a llevar cuentas separadas con el

objeto de formular estados financieros para cada contrato y/o

actividad

CLAUSULA DECIMO NOVENA.— VARIOS.

19.1 Si en uno o más Casos, cualesquiera de las Fartes omitiera
invocar O insistir en el cumplimiento de alguna de las
estipulaciones del Contrato oO en el ejercicio de cualquiera
de los derechos otorgados bajo el Contrato, ello no será

interpratado coro Una renuncia a dicha disposición O.

===o==== S==z:

derecho.==
19.2 En la ejecución de las Operaciones el Contratista cumplirá
con todas las resoluciones que las autoridades competentes

dicten en usé de.sus atribuciones legales.========

Asimismo, el "Contratista se obliga a cumplir todas las

disposiciones de las autoridádes competentes en reYSción con

| . los aspectos de defensa y seguridad nacional.==

19.3 El Contratista” tiene el derecho al libre ingreso y salida

del Area de Contrato.= .
| 19.4 En concordancia con la legislación vigente, el Contratista
tendrá el derecha de utilizar, con el propósito de llevar a

| cabo las” Operaciones, el agua, madera, grava y otros

materiales e construcción ubicados dentro del Area de

| Contrato, res ando el derecho de terceros, de ser el caso.
19.5 La información técnica del Area de Contrato u otras áreas,
que el Contratista desee adquirir, la debe solicitar a

PERUFETRO, quien la suministrará de acuerdo a la política de

transferencia y uso de información técnica de PERUPETR

| para cuyo efecto las Partes suscribirán
Convenio". =

19.6 En el caso que alguna de las Fartes no « pagar en
el plazo acordado, el monto materia del ará afecto a
partir del Día siguiente de la fecha en bió pagarse, a

las tasas de interés siguientes:t=

57

ar, 2178661

19.7

19.8

19.9

TRES MIL TRESCIENTOS SESENTIUNO

19.6.1 Fara cuentas que sean expresadas y pagaderas en
moneda nacional, la tasa aplicable será la tasa
activa en moneda nacional (TAMN) para créditos de
“hasta trescientos sesenta (360) Días de plazo,
publicada por la Superintendencia de Banca Y
Seguros, o la que la sustituya, aplicable al periodo

transcurrido entre la fecha de vencimiento y la

fecha etectiva de pago.=

19.6.2 Fara cuentas que sean expresadas en Dólares, y
pagaderas en moneda nacional ven Duzares, la tasa
aplicable será la tasa de interés preferencial (U.S.
Frime Rate) más tres (3) puntos porcentuales,
aplicada por el Chase Manhattan Bank N.A. de Nueva
York, Nueva York. aplicada al periodo transcurrido
entre la fecha de vencimiento y la fecha efectiva de
pago, a falta de ésta, las Partes acordarán “otra que

la sustituya adecuadamente. ==: ===: mssaass

Las disposiciones del acápite 19.6 serán de aplicación a

todas las, cuentas entre las Fartes que surjan bajo el

Contráto o de cualquier otro acuerdo o transacción entre las

Partes: Por acuerdo escrito entre las Partes se podrá

establecer una estipulación diferente para el pago de

intereses. Las disposiciones aquí contenidas para la

aplicación de intereses no modificarán de ningún modo los

derechos y retursos legales de las Fartes para hacer cumplir

aenmízs:

el pago de los montos adeudados.=
En caso de emergéncia nacional declarada por ley, en virtud
de la cual el Estado deba adquirir Hidrocarburos de
productores locales, ésta se efectuará a llos precj

resulten de aplicar los mecanismos de va ización
establecidos en la cláusula octava y
treinta (30) Días siguientes de efectuad

El Estado, a través del Ministerio
EBw 21 /86b2 TRES MIL TRESCIENTOS SESENTIDOS
ol

| Ministerio del Interior, brindará al Contratista en las
1 Operaciones y en cuanto le sea posible, las medidas de

seguridad necesarias.”

19.10 El Contratista liberará y en su caso indemizará a FERUFETRO
y al Estado, según corresponda, de cualquier reclamo, acción
legal u otras cargas O gravámenes de terceros que pudieran
resultar como consecuencia de las Operaciones y relaciones
llevadas a cabo al amparo del Contrato, provenientes de
cualquier relación contractual 0 extracontractual, salvo
aquellas que se uriginen por acciones del propio FERUÚPET:*0 O

DIESE PSone

del Estado.

19.11 El Contratista sólo será: responsable por las Operaciones

que se efectúen a partir de la Fecha de Suscripción.”

| CLAUSULA VIGESIMA¿+ NOTIFICACIONES Y COMUNICACIONES. ========

20.1 Toda notificación o comunicación, relativa al Contrato, será
considerada! como válidamente cursada sí. es for esépito y

entregada” : con cargo” o recibida por intermedio de correo
certifícado 0 facsímil o .por otros medios que las Partes

| acuerden y, “dirigida al. «destinatario en un Dia Util a las

siguientes direccione
PERUPETRO:
PERUPETRD S.A.==
| Gerencia General =========;
Av. Luis Aldana N
| Lima 41 —- Perú ==
Faxz 475-7722 / 475-9694 |
Contratista:

IRA

Maple Production del Perú, Sucursal Peruana ===
Serente General DRDS RR==S
Av. Camino Real
San lsidro ==
Lima - Perú =
Fax 2 222-3490 ==

BN
3
1

2178663

20.2

TRES MIL TRESCIENTOS SESENTITRES

Garante Corporativo:
The Maple Gas Corporation del Ferú, Sucursal Peruana

Gerente General =
Av. Camino Real 111, Piso 10

San Isidr

Lima - Peru
Fax : 222-3490 ==:
Cualquiera de las Partes tendrá el derecho de cambiar su

dirección O el número de facsimil a los efectos de las
notifiracionerz. y comunicaciones, "mediante comunicación a la
otra Parte, con por lo menos cinco (5) Dias Utiles de-
anticipación a la fecha efectiva de dicho cambio. =============

Lo establecido en el primer párrafo de este acápite es de

aplicación al Garante Corporativo.

CLAUSULA 'VIGESIMO PRIMERA.- SOMETIMIENTO A LA LEY PERUANA Y

SOLUCION DE' CONTROVERSIAS

21.1

21.2

maca ===

Sometimiehto a la Ley r
El Contrato se ha negociado, redactado y suscrito con arreglo
a las rofmas legales del -Perú y su contenidos, ejécutión y
demás consecuencias que de él se originen se regirán por las
normas legales de dérécho interno de la República del Perú: =se

==:

Convenio: Arbitral.=== A
Cualquier” litigio, controversia, “diferencia o reclamo
resultante del Contrato o. relativo al Contrato, tales como su
interpretación, cumplimiento, resolución, terminación;
, jde Súria entre el Contratista y PERUPÉTRO

y que no pueda ser resuelto de mutuo acuerdo entre las Parte

eficacia o validez,

deberá ser resuelto por medio de arbitraje intermaciona

Ley No. 26221 ammmsses======

El arbitraje se llevará a  cabo'en

El arbitraje
ernacional, en

acuerdo a lo pactado en la presente clgusula.

será administrado por la Cámara de Comertio 1

50
Emw c1/8664

Í

TRES MIL TRESCIENTOS SESENTICUATRO

adelante CCI. En todo lo no previsto en esta cláusula, el
arbitraje se organizará y desarrollará de acuerdo con el
Reglamento de Arbitraje de la CCI, vigente en la Fecha de
Suscripción. Supletoriamente a esta cláusula y al Reglamento
referido, serán aplicables las reglas contenidas en la Ley No.
26572, Ley General de Arbitraje o cualquiera que la sustituya.
Los árbitros serán tres (3) y su designación se realizará uno
por cada Parte y el tercero por los árbitros designados por
las Partes. Si transcurridos treinta (30) Días desde la
designeción de los árbitros por las Fartes, éstos no hubieran
designado al tercero, cualquiera de las Partes podrá recurrir

a la CCI para que ésta lo nombre.======:
Para la solución de: fondo del litigio, controversia,
diferencia o reclamo sometido a arbitraje, los árbitros
apli
El ar

acán él derecho interno de la República del Perú. .===5=5==

itraje tendrá lugar en la ciudad de Lima, Perú. Si la

cuantía del asunto que se somete a arbitraje excediera de
Quinientos Mil y 00/100 Dólares (US$500,000.00) y una de las
Partes epnsiderara otra ciudad y pais coma el lugar para
llevar a cabo el arbitraje, bastará con que lo exprese así y
proponga una nueva ciudad y país como lugar para su
realización en el primer escrito que dirija a la otra Parte
notifirándole su decisión. de recurrir al arbitraje. “si
transcurridos quince (15) Dias a partir de la notificación

anterior las Partes no han llegado a un acuerdo sobre el nuevo

lugar para el desarrollo del arbitraje, la CC1 fijará otro

En caso de discrepancia sobre la cuantía del asunto, o sí

cuantía no es determinable, corresponderá a la CCI estrflecer
el lugar “de arbitraje teniendo en cuenta lo expueyío en el
párrafo precedente.=
Las Fartes renuncian a los recursos de Mm, casación O

cualquier otro recurso impugnatorio contra laudo arbitral.

61
ER No

2178665

21.3

TRES MIL TRESCIENTOS SESENTICINCO

Las Partes declaran que el laudo arbitral es firme, de-

obligatorio y definitivo cumplimiento Y de ejecución

inmediata.=:
Las Fartés se obligan a realizar todos aquellos actos que sean

necesarios para el desarrollo del proceso arbitral hasta su

culminación y ejecución.=
El plazo máximo de duración del proceso arbitral será de
ciento ochenta (180) Días Utiles que comenzarán a computarse a
partir de la fecha del acto de instalación del tribumal
arbitral u otro acto análogo. Tn caso de requerirse una

extensión del plazo, se aplicará lo establecido en el

Reglamento de Arbitraje de la CCI.= ===: ====
En caso que el laudo arbitral se emita fuera del Perú, su
reconocimiento y ejecución se regirán por el "Convenio Sobre

Reconocimieptó y Ejecución las Sentencias Arbitrales

Extranjeras hecho en Nueva York el 10 de junio de 1958"
(Convención de Nueva York), o el "Convenio Interamericano
sobre Arbitraje Comercial Internacional hecho en Panamá el 30
de enero de 1975" (Convenio de Panamá) O las disposiciones
contenidas sobre esta materia en la Ley No. 26572, Ley General
de Arbitraje o en la norma que la sustituya, según lo

determine la .Parte que pida el reconocimiento y ejecución del.

laudo.======

Durante.el desarrollo del arb raje las Partes continuarán con

la ejecución iónes contractuales, en la medida

aquellas materia del arbitraje.

Si la materia arbitraje fuera el cumplimiento de las

obligaciones contractuales garantizadas con las fianzas que

se refiere el acápite 3.10, tales fianzas no podr, ser

la obligación garantizada

Comité Técnico de Conciliación.

62
gro

2178666

TRES MIL TRESCIENTOS SESENTISEIS

El Comité Técnico de Conciliación será formado dentro de los:
quince (15) Días Utiles siguientes a su convocatoria por
cualquiera de las Partes y estará compuesto por tres (3)
miembros “calificados en la materia de que se trate. Cada una
de las Fartes seleccionará a un (1) miembro y el tercero será
determinado por los miembros designados por las Partes. Si
cualquiera de las Fartes no designara a su miembro
representante dentro del plazo estipulado o si los miembros
designados por ellas no pudieran ponerse de acuerdo para
determinar al terce» miembro dentro'del plazo estipuiado, u si
el Comité Técnica de Conciliación no emitiera opinión dentro

del plazo esti; ulada, cualquiera de las Partes podrá someter

la diserspancia ara” que sud. Pegubltá de acuerdo! a lo previsto

entro de los sede (e contados apartir
A procedimiento que

regirá a éste comité.

Las resoluciones, del Comité Técn
ser emitidas dentro de los treintá (30) Dias. de su instalación

y tendrán” carácter obligatorio, el anto un Láudo arbitral, de

ser el caso, no resuelva el dife ndo en torma definitiva. Sin
perjuicio del cumplimiento de la resolución emitida. por el.

Técnico de £onciliaci. cualquiera de las Fartes podrá

recurrir a «Arbitraje conforme al. acápite 21.2, dentro de los

sesenta (50) Dias siguientes Cal Ha “fecha de recepción de la

notificación “de. lá resolución referida.= ESTI:
21.4 Las Partes renuncian a cualquier reclamación diplomática.
21.5 Este Contrato se redacta e interpreta en el idioma castel

por lo que las Partes convienen en que

única y la oficial.= Es=s===
CLAUSULA VIGESIMO SEGUNDA.— TERMINACION, ======
22.1 La terminación del Contrato se rige por 1 ulado en él, y

supletoriamente por las normas de la L “No. 26221; y, en

63

eN 2178667 TRES MIL TRESCIENTOS SESENTISIETE

cuanto a lo que no esté previsto en ella, por las normas del

Código Civil.==
Salvo los casos previstos en el acápite 22.3, cuando una de
las Partes incurra en incumplimiento de cualquiera de las
obligaciones estipuladas en el Contrato por causas que no
fueran de Caso Fortuito o Fuerza Mayor, la otra Parte podrá
notificar a dicha Parte, comunicándole el incumplimiento y su
intención de dar por terminado el Contrato al término del
plazo de sesenta (60) Días a no ser que dentro de este plazo

el referico incumplimiento sea subsanado o que a satisiacción

de la otra Parte demuestre que está en via de subsanación. ====
Si la Parte que recibe una notificación de incumplimiento
| cuestiona o niega la existencia de éste, dicha Parte puede
referir. el asunto a arbitraje ; conforme a lo dispuesto en la
cláusula vigésimo primera, dentro de los treinta (30) Días
siguientes a la notificación. En tal caso, el cómputo del
| plazo de sesenta (60) Días quedará en suspenso hasta que el

laudo arbitral sea notificado a las Partes; y el Contrato

| | terminará si habiendo sido confirmado el incumplimiento, éste

no es subsánado dentro de dicho plazo.=

El Contrato puede” términar con anterioridad al plazo de

| Vigencia del Contrato, por acuerdo expreso de las Partes.=====
22.2 A la' terminación. del Col tráto cesarán totalmente todos los

| . derechos y obligación Sy. dé lás.” Partes, especificados en el

ación:

Contratd yse tendrá en considi
| z 22.2.1 y 1 obligaciones de las 'Fartes

derivados “de este Contrato con anterioridad a dicha

| terminación sean respetados y,
22.2.2 Que en caso de incumplimiento y
incurridos en fecha anterior a la
cualquiera de las Partes, de /cualqui las
obligaciones estipuladas en el (Contra éstos sean

subsanados por la Farte inf rar salvo las

64

¡gro

2178668

22.3

TRES MIL TRESCIENTOS SESENTIOCHO

obligaciones especificadas en el Contrato

extinguen con la terminación del mismo.======

El Contrato se resolverá de pleno derecho y sin previo

trámite, 'en los casos siguientes:=
22.3.1 En caso que el Contratista haya incumplido con la
ejecución del programa mínimo de trabajo de cualquier
período de la fase de exploración, luego de haber
hecho uso de las prórrogas contempladas en el acápite
3.4 de ser el caso, y sin razones satisfactorias a
PERUPETRO, salvo que se: cumpla lo previsto en el

erascrossssess==
22.3.2 “En, caso que al vencimiento de la fase de exploración o
«del. período de retención, la último que suceda, no se

leclaración Descubrimiento

ass
22.337 acápites
22.3.4

eh el acápite 22.4 = TOR:

22.3.5 En caso de haber sido declarada la disolución,

iquidación o quiebra del Contratista.===========

22.3 , Faso de no. ¿encontrarse vigente la garantía

de haber sido declarada la insolvencia, salvo que sea

de “aplicación To dispuesto en el acápite 22.4; :6

disolución, liquidación o quiebra de alguna entiéad
que haya otorgado dicha garantia y no hay sido
asumida por un tercero y aceptada por PERUP! ====3==
22.3.7 Por mandato de un laudo arbitral fre, en los
casos del acápite 22.1, un incum y éste no
sea subsanado conforme a lo dispyes en el referido

acápite; 0 por mandato de un laudo arbitral “que

65
BN”

2178669

22.4

22.5

22.6

22.7

TRES MIL TRESCIENTOS SESENT INUEVE

declare la terminación del Contrato.==

22.3.8 Al vencimiento del plazo contractual.=
PERUFETRO podrá resolver el Contrato, cuando a solicitud de
terceros el Contratista o la entidad que haya otorgado la
garantia corporativa, se encuentre en un procedimiento de

insolvencia, siempre que no se cumpla con las obligaciones

establecidas en el Contrato.==
De acuerdo a lo establecido por el articulo 872 de la Ley No.
26221, también podrá resolverse el Contrato cuando en
aplicación del "Reglamento de Medio Ambient= para las
Actividades de Hidrocarburos", aprobado por Decreto Supremo

No. 046-93-EM y sus modificatorias, procede el cese definitivo

de actividades.==
En caso que el Contratista o la entidad que haya otorgado la
garantía a que se refiere el acápite 3.11 solicite protección
contra las acciones de acreedores, de conformidad con la Ley
de Reestructuración Patrimonial, sus modificatorias o
sustitutorias, FERUFETRO podrá resolver el Contrato en caso
estime que sus derechos bajo el Contrato mo se encuentren
debidamente protegidos. Fara el caso del garante corporativo
será de aplicación lo estipulado en el segundo párrafo del

acápite 3.11.=
A la terminación del Contrato, el Contratista entregará en
propiedad al Estado, a través de PERUPETRO, a menos que éste
no los requiera, sin cargo ni costo alguno para éste, en buen

estado de conservación, mentenimiento y funcionamiento, y

teniendo en cuenta el desgaste normal producido por el
los inmuebles, instalaciones de energia, campamentos edios
de comumicación, ductos y demás bienes
instalaciones de propiedad del Contratigta que ermitan la
continuación de las Operaciones, con excepción e los ductos
que son parte de los bienes de la cancegión obtenida de

conformidad con el Decreto Supremo No. 041-99-EM, Reglamento

66
BN?

2178670

Fartes.

22.8

TRES MIL TRESCIENTOS SETENTA

de Transporte de Hidrocarburos por Ductos.==:
En caso de haber Explotación conjunta de Fetróleo, Gas Natural
No Asociado y/o Gas Natural No Asociado y Condensados, al
término del plazo establecido en el acápite 3.1 para la fase
de explotación de Fetróleo, el Contratista entregará en
propiedad al Estado, a través de FERUFETRO, a menos que éste
no los requiera, sin cargo ni costo alguno para éste, en buen
estado de conservación, mantenimiento y funcionamiento y
teniendo en cuenta el desgaste normal producido por el uso,
loe bienes e instalaciones propios de' la Explotación de
Fetróleo, que no sean necesarios para la Explotación de Gas
Natural No Asociado y/o Bas Natural No Asociado y Condensados.
Los bíenes e instalaciones que conserve el Contratista para la
Explotación del Gas Natural No Asociado y/o Gas Natural No
Asociado y Condensados, que hayan estado siendo utilizados
también en la Explotación de Fetróleo, aún cuando continuaran
en propiedad del Contratista, serán aplicados a servir ambas

Explotaciones, celebrándose al efecto un convenio entre las

En caso que el Contratista haya estado usando los bienes e
instalaciones descritos enel primer párrafo del presente
acápite pero que no sean conexos o accesorios exclusivamente a
las Operaciones, esto es, que también hayan estado siendo
usados para Operaciones en otras áreas con comtrato vigente
para la Exploración o Explotación de Hidrocarburos en el pais,

el Contratista continuará con la propiedad de dichos bienes,

hacienda uso de ellos.

A efectos de lo dispuesto enel acápite 22.6, durant
último Año de Vigencia del Contrato, el Contratista r

tin de asegurar una trensición ordenada ini rrumpida de
las Operaciones que se vengan realifando

terminación del Contrato.==

67
EB we 2178671 TRES MIL TRESCIENTOS SETENTIUNO
l

Lima, 6 de Marzo de 2001.

(Firmado): Por: FERUFETRO -— Miguel Herman Celi Rivera —- Gerente

General.=
(Firmado): For: CONTRATISTA — MAPLE FRODUCTION DEL PERU, SUCURSAL
FERUANA - Rex Wharton Canon -— Presidente Ejecutivo
(Firmado): For THE MAPLE GAS CORFORATION DEL PERU,  SUCURSAL
PERUANA — Rafael Guillermo Ferreyros Cannock - Gerente General.
(Firmado): For: BANCO CENTRAL DE RESERYA DEL FERU - Javier de la

Rocha Marie - cargo: Gerente General.
(Firmado): For: BANCO CENTRAL DE RESERVA DEL PERU - Carlos Augusto
Ballón Avalos - Gerente de ODperaciones.====:

Autorizada la presente minuta por la Dra Roxana Guzman de Manfredi
| -— Abogado -— con Registro del Colegio de Abogados de Lima NQ 14439.=

| INSERTO: ¿ANEXO "Ai
DESCRIPCION DEL LOTE 31-E
UBICACION e
El Lote 31-E se encuentfa“ubicado en “la Frovincia de Ucayali del
Departamento de Loreto y está delimitado tal como se muestra en el

Anexo “B" (Mapa) conforme. a la siguiente descripción:
PUNTO DE REFERENCIA

El Funto de Referencia (P.R.) es la Estación PYS San Francisco,
ubicado ei un lugar denominado. San. Francisco, Distrito dé

Contamana ¿Provincia de Ucayali del Departamento de Loreto.===
PUNTO DE PARTIDA

Desde el Punto de Referencia (P.R.) se mide 59,991.095 m hacia el
Este luego 20,338.768 m hacia el Norte, hasta encontrar el Punto

CONFORMACION DEL LOTE

Desde el Funto (25) o (F,P.) se mide 5,000,0l
recta con Azimut de 00*00'00"* hasta llegar a
Desde el Funto (21) se mide 10.000.000 m Oe
Azimut de 270%00'00** hasta llegar al Punto

ERAS 2178672

Azimut de
Desde el
Azimut de
Desde el
Azimut de
Desde el
Azimut de
Desde el

Azimut de

| Desde el

libres.==

Parcela
Parcela
Parcela
Parcela
Parcela
Parcela

Parcela

(PP) cerrando; así el perímetro del Lote.
COLINDANCIAS

Por el Nor

i
2
3

N Pao a

TRES MIL TRESCIENTOS SETENTIDOS

Desde el Funto (20) se mide 20,000.000 m Norte en línea recta con

00*00"00"* hasta llegar al Funto (10). ============= ===
Funto (10) se mide 9,516.536 m Oeste en linea recta con
270*00'"00"* hasta llegar al Punto (9) ===================
Funto (9) se mide 24,629.320 m Norte en línea recta con
000000” hasta llegar al Funto (1).
Punto (1) se mide 4,838,710 m Este en línea recta con
90%00"00** hasta llegar al Funto (2).
Punto (2) se mide 14,800.000 m Sur en línea recta con

1800000" hasta liegar «al Punto (4).

Desde el Funto (4) se mide 34,677,826 m Este en línea recta con
Azimut de 90%00'00”“”” hasta llegar al Punto (8).=
Desde el Punto .(8) se mide 9,8279.320 m Sur en línea recta can
Azimut de 180*d0:00
Pun

Azimut de:.98*00%00"” hasta “llegar al Fun to (147 ¿=o=uas
| Desde el Puntá
Azimut de 18
Desde el Pun
fAzimut de 27

amooo:

: hásta llegar al Punto (13).
.13) se mide 10,000.000 m Este en 1

nea recta con

E

(14) se mide 25,000.000 m Sur. en línea recta con

00” hasta llegar al Punto (28) a==e=esecas===

) se, mide 30,000.000 m Deste en línea recta con

ton el Lote 31-B, por el Este, Sur y Oeste con áreas

DEFINICION DE LAS - PARCELAS

rodeada por los puntos de esquina
rodeada por los puntos de esquina
rodeada por los puntos de esquina
rodeada por los puntos de esquina
rodeada por los puntos de esquina
rodeada por los puntos de esquina

rodeada por los puntos de esquina

69
EBN 21/86/13 TRES MIL TRESCIENTOS SETENTITRES

Farcela 8 rodeada por los puntos de esquina 12,13,18
1 Parcela 9 rodeada por los puntos de esquina 13,14,19
Farcela 10 rodeada por los puntos de esquina 15,16,21

Parcela 11 rodeada por los puntos de esquina 16,17,22
Farcela 12 rodeada por los puntos de esquina 17,198,273

SIS

Parcela 13 rodeada por los puntos de esquina 18,19,24
Parcela 14 rodeada por los puntos de esquina 21,22,26
Parcela 15 rodeada por los puntos de esquina 22,23,27
Parcela 16 rodeada por los puntos de esquina 23,24,28
RELACION DE COORDENADAS DEL PUNTO DE REFERENCIA Y LAS ESQUINAS DEL
LOTE E,
gg AA COORDENADAS - COORDENADAS —
PUNTO - GRAFICAS PLANAS U.T.M
Est. San Fráncisco --- 07*%55'07'"050 Lat. S === 9"124,661.232 m N
: o 739%27/12' "110 Long: 0 450,008.905 m E
"o 07%44 "05" "594 Lat. S ---- 9'145,000.000 m N
a 74*54'53'“539 Long. O ----- 510,000.000 m E
o Lat, S ---- 9'150,000.000 mN
Long. 0 =---- 510,000.000 mE
Lat. S -——-—— 9'150,000.000 m.Ñ
——— 500,000.000 m E
9'170,000.000 mN
o 500,000.000 m E
9“ 170,000.000 - N
! o 730540" BLA - 490,483.464 m E
O 07*17'09"*452 9'194,629.320 m Ñ
o emm 75%05"10" "358 =-—-- 490,483.464 'm E
AR RÁ 07*17'09*'474 Lat. S ---- 9'194,629.3204% N
(€ AA 73%02'32' 556 mÉ
O 0725"11' 430 mN
A 7502" 32''601 mE
A 07*25"11''138 moN
o 74%43"41' "332 mE
70

ER? 2178674
1

TRES MIL TRESCIENTOS SETENTICUATRO

9' 194.629.320
91179,829.320
9'179,829.320
:97179,829.320

9*179,829.320
9*179,829.320

—--."9*470,000.000

9'170,000.000
9”170,000.000
“9 170,000.000
9'170,000.000
--"9*170,000.000
- 9"160,000,000
$" 160,000.000
160,000.000
£0,000.000
9'160,000.000
9'150,000.000
9'150,000.000
- 9*150,000.000
9'150,000.000
9'150,000.000
9'145,000.000

O7*30'31" 221
744341" "1233
07*30'"30' "985
74*38'14" "850
07*4405' "074
74*38'14'""165

9"179,829.320'*

3.033333903s0903ao09003asSas3asa3a9a3aaa303s3s-3

Lat. S ---- 9'"170,000.000 m N
Long. O -=--- 530,000.000 m E
Lat. 5 ---- 9'170,000.000 m N
Long. O ----- 540,000.000 m E
Lat. S ---- 9"145,000.000 m N
Long. D =---- 540,000.000 m E

m

ZZZZZZZZZZAZZZZZZZZEZEZ RO

N

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS. ==========:

COORDENADAS PLANAS U,T.M.
9'194,6279.320 m N

490,487 .464
495,322.174
490,483. 464
495,322.174'
500,000.000
510,000.000
520,000.000
530,000 ¿000 Md ¿Qe=====
490,483. 464
500,000.000
510.000.000
520,000,000 «
530,000.000
540,000, 000
500,000.000
510,000.000
520,000.000
530,000 .000
540,000.000
500,000.000

m E.maeecos

m E,mmos===

71
Bue

2178675 TRES MIL TRESCIENTOS SETENTICINCO

--- 9"145,000.000 m N --- 520,000.000 m E.
- 9'145,000.000 m N 530,000.000 m E.
28 -- — - 9'145,000,000 m N 540,000.000 m E.

EXTENSION (Area por Farcelas)

Lo. 7,161.290 Ha
2 =---- 9,354.107 Ha =
3 9,829.320 Ha

A oo 9,829.320 Ha
Doo 9,829.320 Ha
bo 10,000.000 ,

o 10,000,000. Ha

------ 10,000.000
14 .5,000.000 Hi
15 === 5,000,000

000.000 Ha
TOTAL ;141,003.357 Ha

08 Farcelas regulares de.10,000.000 Ha c/u = 80,000.000 Ha
03 Parcelas regulares de 9,829.320 Ha c/u = 29,487.960 Ha
03 Parcelas regulares de: 5,000.000 Ha c/u = 15,000.000 Ha ===e====
02 Farcelas irregulares de áreas diversas = 16.515.397 Ha

TOTAL 16 PARCELAS = 141,003.257 Ha =====3=

Las coordenadas, distancias, áreas y azimuts mencionados
anexo, se refieren al Sistema de Froyección Univ
Mercator —(U.T.idi.), Estferoide Intermacional, eridiano
Central 75%00'00"*). =

El Datum Geodésico es el provisional para Amérita de LA CANDA

72
pw 2178676 TRES MIL TRESCIENTOS SETENTISEIS
|

de 1956 (Venezuela) .== a
En caso de discrepancias de las coordenadas U.T.M. com las

coordenadas Geográficas o con las distancias, áreas y Azimuts, las

coordenadas U¿T,M. serán consideradas correctas. seso ==-

INSERTO: ANEXO "B"

MAPA DEL LOTE 3i-E
ZONA SELVA DEL PERU

AREA DE CONTRATO DE LICENCIA PARA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS ENTRE PERUFETRO S.A.

| o

MAPLE PRODUCTION DEL «PERU, SUCURSAL PERUANA

| CARTA

CARTA
Lima, =

Señores

solidarios de

,“én  adél 5 llamado el Contratista, ánte
adelante Plamaga PERUPETRO, por el importe” /
100 Déláres (US$ 250,000.00) act
garantizar el fiel 0] «dé la obligación del Contratista

| doscientos cincué

del programa mínimo de trabajo del primer periodo, contenida
subacápite 4.6.1 de la cláusula cuarta del Contrato de L
para la Exploración y Explotación de Hidrocarburos en el
suscrito con PERUPETRO (er adelante llamado Contyato).=
La obligación que asume .... (Entidad del siste

iero) ......
bajo la presente fianza se limita a pagar a
doscientos cincuenta mil y 00/100 Dólare (US$ 250,000.00)

73

a 2178677 TRES MIL TRESCIENTOS SETENTISIETE

requerida en su solicitud de pago. ==:
1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera "a la presentación dentro del plazo de vigencia de la
misma, de una carta motarial dirigida por PERUFETRO a  .......
(Entidad del sistema fimanciero).... solicitando el pago de
doscientos Cincuenta mil y 00/100 Dólares  —(US$250,000.00),
declarando que el Contratista no ha cumplido con todo o parte
de la obligación antes referida y acompañando a dicha carta,
como úrico recaudo y justificación, una copza certiticada

notarialmente de carta notarial dirigida por PERUFETRO al

Contratista ñ
dich
2

fiéándole' su intención de hacer efectiva la
z a notarial: de PERUPETRO al Contratista
490. 6n tregada a áste por lo menos - Ersinta (30)

fianza;

a a «(Entidad del sistema financiero) ereooo.
menos que
con a terioridad a esa fecha .. «(Entidad del sistema
) “reciba una Carta de PERUPETRO: Yiberanda: Ca
sistema financiero).... y al Contéatista de

| 2. La presente” fianza' expirará a más. tardar el el

| financiero).
«(Entidad de
toda responsa

lidad bajo la presente fianza, en cuyo caso la

la fecha de. 18 mencionada

presente, fi a

será cancelada'en

devengará un interés equivalente. a la Tasa
itranjera' (TÁMEX) de las Instituciones del

Sistema Financiero que publica la Superintendencia de Ban

Seguros aplicable durante el período de retraso U la tas
la sustituya. Los intereses serán calculados a partj

del sistema financiero)...

A partir de la fecha de la expiración o no se

podrá
presentar reclamo alguno por la presente fianza Y .... (Entidad del

74

Ego 2178678 TRES MIL TRESCIENTOS SETENTIOCHO

sistema financiero)..... y el Contratista quedarán liberados de-

toda responsabilidad u obligación respecto a la presente fianza.===

Atentamente, =======s=s===s====

(Entidad del sistema financiero)

INSERTO: ANEXD C-2

CARTA FIANZA PARA EL SEGUNDO PERIODO DEL PROGRAMA MINIMO DE TRABAJO

Lima,

Señores
PERUPETRO S.A. ===============:

De nuestra consideración: =======:

| For la presente, nosotros ..... (Entidad del sistema financiero)..
««- hos constituimos en fiadores solidarios de ...coonmoccemaasn. os

aran roo BM allelante llamado ' el Contratista, ante
PERUPETRO S.A.,., en adelante llamada PERUPETRO, por el importe de

| doscientos mil y 00/100.Dólares (US$200,000.00) a fin de garantizar
el fiel cumplimiento de la obligación del Contratista del programa

| mínimo de trabajo del “Tgúnto periodos, contenida en el subacápite
4.6.2 de la cláu

la cuarta del Contrato de Licencia para la

ión de- Hidrocarburos en el bLote 31-E,

Exploración y Explots
suscrito con PERUPETRO -Tén ádelante llamado Contrato).=

La obligación que - (Entidad. del sistema financiero) ......

se limita a pagar a FERUPETRO la suma de
doscientos mil y 00/100 Dólares  —(US$200,000.00) requerida en

| bajo la presente Fianza

solicitud de pago.=
1. Esta fianza es solidaria, sin beneficio de Sión»,
irrevocable, incondicional y de reali i mática»,
pagadera a la presentación dentro del plaz
misma, de una carta motarial dirigida pqr PEI

(Entidad del sistema financiero).... solicitbándo el pago de

75

Bw  21/86/9 TRES MIL TRESCIENTOS SETENTINUEVE
|

doscientos mil y 00/100 Dólares  —(US$200,000.00), declarando:
que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, Como
único recaudo y justificación, una copia certificada
notarialmente de la carta notarial dirigida por PERUPETRO al
Contratista notificándole su intención de hacer efectiva la
fianza¿ dicha carta notarial de FERUFETRO al Contratista
deberá haber sido entregada a éste por lo menos treinta (30)
Dias calenderio antes de la fecha en que PERUFETRO presente la
solicitud de pago a ..+.+.(Entidad del sistema financiero)... .=
2. La presente fianza expirará a más tardar el ...... a menos que
con anterioridad a esa fecha «-»(Entidad del sistema
financiero)... reciba una carta de FERUPETRO liberando a
.- «(Entidad del sistema financiero).... y al Contratista de
toda'.rPespónsabilidad bajo la presente fianza, en cuyo caso la
presente fianza será cancelada en la fecha de la mencionada
carta de: FERUPETRO.= .

3. Toda demóra por nuestra parte para honrar la presente fianza a

favor de ustedes, devengará un interés equivalente a la Tasa
Activa en Moneda Extranjera (TAMEX) de las Instituciones del
Sistema Financiero que publica la Superintendencia de Banca y

piicable durante el período de retraso o la tasa que

'uya. Los “intereses serán calculados a partir de la

fecha é-¿la carta notarial dirigida por PERUPETRO a

...(Entidád del sistema financieró)...=
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidag“del

sistema financiero)..... y el Contratista quedarán libenxdos de

toda responsabilidad u abligación respecto a la presente

me

Atentamente, =:

(Entidad del sistema financiero) ==:

76

J

Eey 2178680 TRES MIL TRESCIENTOS OCHENTA

ANEXO: ANEXO "D"
GARANTIA CORPORATIVA

Señores ====smz=======m:
PERUPETRO S.A
Av. Luis Aldana No.

Por el presente documento, The Maple Gas Corporation del Perú,

Sucursal Peruana, de conformidad con el acápite 3.11 da1 Contrato
de Licencia para la Exploración y Explotación de Hidrocarburos “en
el Lote 31-E, a ser suscrito entre PERUFETRO S.A. (“PERUPETRO") con
Maple Froduction del Perú, Sucursal Peruana (“Contratista”)
garantiza «solidariamente ante FPERUPETRO el cumplimiento pór “el
Contratista de todas las obligaciones que éste asuma en el progra A
minimo de trabajo descrito en el acápite 4.6 del Contrato, así: como
la ejecución, por el Contratista, de Cada uno de los programas
anuales de “Explotación, : ¿ 4

tal -tomo puedan ser reajustados

cambiados, que el Contratista sente a FERUPETRO en cumplimien!

del acápite 5/3 del Contrato.=====

Esta garantías bsistirá :.mientras sean exigibles las obligaci
del Contratista derivadas del Contrato. Para los efectos de
garantía, Ma ión del Perú, Sucursal Peru:
somete a , y :

a toda Lan ón diplomática y se somete al procedimiento.

arbitral para Solución de ¿controversias establecido en la cláusula:
vigésimo primera del Contrato.========
Atentamente,
Es" 2178681 TRES MIL TRESCIENTOS OCHENTIUNO

TRANSCRIPCION

El

ACUER! DE DIRECTORIO
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 31-E.
Pongo en su conocimiento que, en la sesión de Directorio No. 189-
2000 del día 28 de setiembre de 2000, el Directorio.
Visto el Memorándum NEC-764-2000 de fecha 25 de setiembre de 2000

'

mediante el cual la Administración somete a consideración del
Directorio el Froyecto de Contrato de Licencia para la Exploración

y Explotación de Hidrocarburos en el Lote 31-E, con el voto

aprobatorio de los señores Directores presentes, y, ===============
CONSIDERANDO: Eso ==:

Que, el señor Ing. Rodolfo Stumpfle Guimaraes, Gerente del Area de

Srs ceseossss=s=====

Promoción y Negesiación de Contratos, sustenta a través del
Memorándum. No. NÉC=764- 2000 el proyecto de Contrato de Licencia

para la Exploración y Explotación de Hidrocarburos en el Lote 31-E,
señalando que el reterido Proyecto refleja el acuerdo al que han
llegado las partes respecto a la Exploración y Explotación de
Hidrocarburos en el Lote 31-E, a suscribirse entre PERUPETRO S.A. Y
MAPLE PRODUCTION DEL PERU, SUCURSAL PERUANA, una vez que se emita
el Decreto Supremo, aprobatorio.

me Sustentatorio NEC-762-2000 que contiene el Dictamen

Que el info,

de la Comisión Ne iadora, concluye que, el Proyecto de Contrato

considera desde el punto de vista técnico, ademas de las normas
técnicas usualmente aceptadas en la industria del petróleo y gas,
un programa minimo de trabajo apropiado para el Lote 31-Ej en el

aspecto económico, niveles adecuados de participación en la renta

para el país y de rentabilidad para el Contratista; y
punto de vista legal, cumple con los término

previstos en la Ley Orgánica de Hidrocarburos
normas reglamentarias.
Que, el Lote 31-E tiene una extensión renta y un mil

tres punto trescientos cincuenta y siete (1415 2357) hectáreas y

78

— E

2178682 TRES MIL TRESCIENTOS OCHENTIDOS

se encuentra ubicado en la Provincia de Ucayali del Departamento de

¡SSA ir

Loreto.=
Que, el Proyecto de Contrato consta de una (01) Cláusula
Preliminar, veintidós (22) Cláusulas y cuatro (04) Anexos.=========
Que, interviene en el Contrato, THE MAPLE GAS CORPORATION DEL PERU,
SUCURSAL PERUANA, — para otorgar la correspondiente Garantía

Corporativa.=
Que, de acuerdo a lo establecido en el Articulo 11* de la Ley
Orgánica de Hidrocarburos - Ley No. 26221, Los contratos de
Licencia, de Servicios y otros, para la Exploración y Explotación
de Hidrocarburos se aprueban por Decreto Supremo refrendado por los

Ministros de Economía y Finanzas y de Energía y Minas.==========
Que, los Contratos de Licencia, asi como los Contratos de Servicios

fm del Directorio elevar al Ministerio de

Que, constituye atribuci

ámite de aprobación por Decreto: Súptémo,

Energía y Minas para el :
y con su conformidad,., los Contratos de Licencia, de Servicios y
otrosy para la Exploración ] Y Explotación, O Explotación de
Hidrocarburos de* contar idad con lo establecido en el literal m)
del articulo 38%. el Estatuto Social de PERUPETRO S.A. =======
Can el Na. D/057-2000, ACORDO.=

i. Aprobar el Proyecto de Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote 31-E a
suscribirse entre PERUPETRO S.A. Y MAPLE PRODUCTION DEL PERU,
SUCURSAL PERUANA, === anda =

2. Encargar a la Administración, cumpla con remitir al Señor

Ministro de Energía y Minas el presente Acuerdo y el Proy

Contractual al que se refiere el numeral precedente,
trámite de aprobación por el Decreto Supremo, de €
con el Artículo 11? de la Ley Orgánica de
No.

3. Autorizar al Gerente General de PERUPETRO/ S.A. a suscribir el

79
pw 2178683 TRES MIL TRESCIENTOS OCHENTITRES

Contrato a que se refiere el Numeral 1, una vez emitido el-

correspondiente Decreto Supremo.=

Vi

4. Exonerar el presente Acuerdo del trámite de lectura y

DEIS coos

aprobación de acta.=
Lo que transcribo a usted para su conocimiento y demás fines.======
San Borja, 02 de Octubre de 2000,
(Firmado): im. Rafael Samaniego Bogovich -Presidente del Directorio
PERUPETRO S.A. ==
(Firmado): Hilda Guillén de Vizcarra - Secretario General PERUPETRO

DRETS Soon ems

INSERT

BANCO CENTRAL DE RESERVA DEL PERU

GERENCIA GENERAL
G6-203-2000*
AN

23 d

Lima,

Señor

ha aprobado el texto d al
contrato que nos remitiera ..adjunto a su carta, teniendo en:
18 de

noviembre de 1993 para los contratos de licencia a telebráree

que es igual al modelo aprobado por nuestro Directorio: el

una empresa petrolera.==:
No obstante ello, observámos que el proyecto present. no ha
incorporado en su cláusula Novena, las modificagiones 4 régimen
tributario aplicable a los convenios de esfabili jurídica,

recientemente dispuestas mediante las leyes N y No. 27343,

10]

gw 217/8684 TRES MIL TRESCIENTOS OCHENTICUATRO

En tal sentido, solicitamos que previo a la suscripción del

referido proyecto, tenga a bien informarnos las consideraciones

legales que hubieren sustentado dicha omisión.==
Asimismo, debo informarles que para la suscripción de dicho
contrato han sido designados el señor Javier de la Rocha Marie,
Gerente General y el señor Carlos Ballon Avalos, Gerente de
Operaciones Internacionales y en caso de que alguno de ellos

estuviera impedido, el doctor Alberto Merino Silicani, Gerente de

Oficina Legal.==
Hago propicia la sportunidad para reiterarle los sentimier tos de mi

especial consideración.==
(Firmado): Javier de la Rocha Marie. - Gerente General. -
Un sello dice: BANCO CENTRAL DE RESERVA DEL FERU —-

General.=

PERUPETRO =
| GGRL-FYNC-056=2001

4

Javier de la Rocha Marie

Gerente General
BANCO CENTRAL DE RESERVA DEL PERU

Jr. Miro Quesada 441

Lima =

“Cartas No. B6=203-2000 y No. GG-204-2000
De mi consideración

En respuesta a sus comunicaciones No. G6-203-2000 y No. 66-204—
2000, ambas de fecha 23 de octubre de 2000, adjuntamos al pres
la página No. 30 del Contrato de Licencia para la Explor
Explotación de Hidrocarburos en la Cuenca Marañón - Lote
página No. 28 del Contrato de Licencia para oración y
Explotación de Hidrocarburos en el Lote 31-, as que se

efectuaron las modificaciones solicitadas p Ministerio de

el

Bee 2178685 TRES MIL TRESCIENTOS OCHENTICINCO

Economía y Finanzas relativas al Régimen Tributario.=

Es propicia la ocasión para reiterar a usted los sentimientos de mi

especial consideración y estima.==============H2n=c==e*es= =

asesso=cccorossssconres

Atentamente, *=======

(firmado): una firma — Miguel Celi Rivera - Gerente General =

Adjs.===

ENERGIA Y _ HINAS

Aprueban contrato de licencia para la exploración y explotación de

==

hidrocarburos en el lote 31-E.======

DECRETO SUPREMO

No. DOB-=2001-—EM

EL PRESIDEN
CONSIDERANDO

Que, es polátita del Gobierno promover el desarrollo

actividades - hidrocarburiferas a fin de garantizar el t turo
. 2 combustibles sobre la base de la Libre
competencias eicdorisetormaots
Que, por Ley
carburos en el, territorio nacional¿====
+ de la Léy “No. 26221, Ley Orgánica de
stablere* diferentes formas contractuales para

ción y/a explotación de

3 Serrat:
Que, PERUPETRO S.A., Cóntórme a lo establecido en los Artículos 6*
11 de la Ley No. 26221, Ha sido autorizada para negotiár,
celebrar contratos . para la exploración y/o explotaciópw
hidrocarburos, previa negociación directa o por convi catoris
Que, al amparo de las facultades señaladas en el.
precedente, PERUPETRD S.A., ha negociado con fla e

Production del Perú, Sucursal Peruana, el proyecto 'é Contrato de

82
2178686 TRES MIL TRESCIENTOS OCHENTISEIS

Licencia para la Exploración y/o Explotación de Hidrocarburos en el-
Lote 3i-E, ubicado en la provincia de Ucayali del departamento de

SPSS Sami

Loreto;=
Que, mediante” Acuerdo No. D/057-2000 de fecha 28 de setiembre del
2000, el directorio de PERUPETRO S.A. aprobó el Froyecto de
Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z31-E, elevándolo al Poder Ejecutivo para

su consideración y respectiva a aprobación;
Que, de acuerdo con lo establecido en los Articulos 63” y 66* de
la Ley No. 26221, Decreto ¿Legisl«tivo No. 668 Y demás normas

aplicables, es procedente otorgar las garantias señaladas por estos

Secc osesmeacnasceos
8) y 24) del Articulo 118* de la
a.Ley No. 26221, Ley Orgánica de
Ley de Actualización de

dispositivos.

De conformidad con los incisos

Constitución Política del Ferú

Hidrocarburos ,

Hidrocarburt
DECRETA:

Articulo 1

Apruébase” 1á confóoFmación, extensión, delimitación Y
nomenclatura del Lote 31-E ubicado en la provincia de Ucayali del
departamento de Loreto, adjudicándolo a  PERUPETRO S.A.s. y

declarándolo materia de suscripción de contrato. El mapa y memoria

descriptiva: de dicho lote, forman parte integrante del presel

Decreto Suprema. *

Artículo 2*.— Apruébase el Comtrato de Licencia para la Exploración
y Explotación di “Hidrocarburos en el «Lote 31-E que consta de una
(1) Cláusula Fr . :¿(22) Cláusulas y cuatro (4).

Anexosi a celebrarse entre PERUPETRO S.A. y Maple Production del

Perú, Sucursal Peruana, con intervención del Banco Central de
Reserva del Ferú, para garantizar a la empresa contratista 1
estabiecido en los Artículos 63%? y 66* de la Ley No. 2622

Orgánica de Hidrocarburos.====:
fAirticulo 3*.- Autorízase a PERUPETRO S.A., a syscribir / con Maple
Production del Perú, Sucursal Peruana, el Contrgto de Xicencia para

la Exploración y Explotación de Hidrocarburos se refiere el

83
Be 2178687 TRES MIL TRESCIENTOS OCHENTISIETE

| artículo anterior. =
y Articulo 4*.- £El presente Decreto Supremo será refrendado por el

Ministerio de Economía y Finanzas y por el Ministro de Energía y

| i ===

Dado en la Casa de Gobierno, en Lima, a los treinta dias del mes de
enero del año dos mil uno
VALENTIN FANTAGUA CORAZAO .
Fresidente Constitucional de la República.
JAVIER SILVA RUETE
Ministerio de Economía y Vinanzas.
CARLOS HERRERA DESCALZI

PERUPETRO "S.A.=:

TRANSCRIFCION.=

Pongo en su conocimiento que en la Sesión No. 24-97 del dia martes

30 de setiembre de 1997, él Directori

somete a ¿onsider.
General de " PERUPETRÓ
Directores pres: t
CONSIDERANDO:
Que, mediante Ácuer de Directorio N2 D/071-97 adoptado en la

Sesión NO 24-97 del día 30 de setiembre de 1997 él: Directorio

n del Directorio la Contratacion del Gerente

+, con el voto aprobatorio de los Señores

aceptó la renuncia del Señor Juan Freund Dalmau al cargo de Gere
General de PERUPETRO S.A.====

Que, el Ingeniero Miguel Celi Rivera cumple con los i y
condiciones para desempeñar el cargo de Gerente ammm
Que, el Gerente General debe ejercer la représenta legal de

PERUFETRO S.A. siendo mandatario del Directdrio, administrando,

84

EPy 2178688 TRES MIL TRESCIENTOS OCHENTIOCHO

dirigiendo y coordinando las acciones de los demás órganos de la
Empresa, en cumplimiento del Artículo 182 de la Ley N2 26225
Artículos 420, 430, 442 y 450 del Estatuto Social.

fue, constituye función y atribución del Directorio nombrar y
destituir al Gerente General determinar sus obligaciones y
otorgarle los poderes com las atribuciones que a tal cargo
corresponden de acuerdo a Ley y al Estatuto Social de PERUPETRO
S.A.=-

(Firmado): una firma - Juan ÁAssereto Duharte - Fresidente del
Directorjo - FERUPETRO S.A.=
(Firmado): una firma - (Hilda Guillen de Vizcarra - Secretario
General — PERUPETRO: 5, :
Un sello dice: Secretaria General PERUPETRO S.A.
Con el N2 D7072-97 ACORDO
i. la Contratación del Ingeniero Miguel Celi Rivera como
Gerente General de FERUPETRO S.A., a partir del 12 de Octubre de
1997, ejerciendo sus funciones a partir del día 3 de Octubre, de

1997, otorgáhdole loé poderes correspondientes

2. Instruir a .la Administración a fin que proceda a realizar las
gestiones necesarias ton -el óbjeto de dar cumplimiento al presente

Acuerdo, efectuando los registros correspondientes.========

S. En conerar el pres ficuerdo del trámite de lectura y aprobación
de Acta.=

Lo que transtribó a Ud. para su conocimiento y demás fines. .========

San Borja, 02 de Octubre. de.,1997.== mu
(Firmado): Juan Assereto' Duharte - Presidente del Directorio -—
PERUPETRO S.A mocos

(Firmado): Hilda Guillen de Vizcarra -—
PERUPETRO S.A. =========o==========
Un sello dice: Secretaría General FERUFETRO S.A. =é=====

INSERTO

FODER DE MAFLE FRODUCTION DEL PERU, SUOURS, PERUANA

8s
By 2178689 TRES MIL TRESCIENTOS OCHENTINUEVE
y]

Fartes pertinentes del poder que otorga MAPLE PRODUCTION DEL PERU,
SUCURSAL FERUANA a favor de don Rex Wharton Canon, en la escritura
pública de constitución de la Sucursal, antes mencionada, de fecha

treinta de enero del dos mil uno, ante Notario de Lima Dr. Jorge

Eduardo Orihuela Iberico === SA
Cláusula tercera ..«. Numeral 6 ... Queda(n) designado(s) ... Como
Presidente Ejecutivo de la Sucursal el señor Rex Wharton Canon,
quien según el numeral 7 de la referida cláusula tercera ejerce en
forma individual, entre otras, facultades contractuales y dentro de
ellas se consigna la de celebrar según inciso t).¿el numeral 7.3.
de la referida cláusula tercera ... Contratos para desarrollar
actividades de exploracion, explotacion, etc. de hidrocarburos. ====
Fader inscrito en la Partida número 11254661 del Libro de
le1 Registro de Personas Jurídicas de la Oficina

Sucursales
| Registral de

y y Callao.==

INSERTO

SECRETARIA GER ERAL

agosto “de 1991, con asistencia de los Direttores

celebrada e
señores Jory Alvarez- (Presidente), señorita. hártha
e éctor Flores Samanez, Esteban Hnyilicza
Tassi, Ricardo Raygada Vera, Germán Suarez Chávez, y Julio Velarde
Flores, figura un acuerdo del tenor literal siguiente:r====: =
“NOMBRAMIENTO DE GERENTE GENERAL.— Seguidamente, el. Pre dente

intervino para señalar que habiendo evaluado diversas posi

se permitía proponer al señor Javier de la Rocha,Marie
General, teniendo en cuenta sus calidXdes
profesionales.

Luego de un intercambio de ideas, el Directorio acordó por

86

j

¿Bs 2178690 TRES MIL TRESCIENTOS NOVENTA

unanimidad aceptar la propuesta del Presidente y nombrar como
Gerente General del Banco de Reserva del Feru al señor Javier de la
Rocha Marie.

Lima, 16 de setiembre de 1994

(Firmado): una firma ilegible. =
(Firmado): una firma — davier de la Rocha Marie - Gerente General -
HUMBERTO PEIRANO PORTACARRERO, Secretario General del Banco Central
de Reserva del Peru, en uso de la facultad que le confiere el
articulo 31 de la Ley Orgánica de la Institución, CERTIFICA: Que
la tirma que antecede pertenece el Gerente General del Banco, señor

Javier de la Rocha Marie.

==:

Lima, 1é6 de setiembre de 1994.3=

(Firmado): una firma ilegible.==

o INSERTO

BANCO EMTRAL DE RESERVA DEL PERU.

Secretaria Genéral

ES .

HUMBERTO PEIRANO PORTOCARRÉRO, Setretario General del Banco Central
de Reserva del. Perú; en “uso de la facultad, que le confiere el
articulo 31 de la Ley Orgánica de la Institución, CERTIFICA:=======
Que en el Actá No. 3737, “dórrespondiente a la sesion de Directorio
celebrada el.21. de mayo de 1998,, con asistencia de los Directores

señores Germán Suarez Chávez. (Presidente), Mario Tovar Velarde,

Alberto Benav s de la Quintana, Jorge Baca Campodonico, Guillermo

Castañeda Mungi." y-Bianfranco Castagnola Zúñiga, figura un acuerdo
del tenor literal diguiente:idi==
“DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL). s===m=c===e==e
A]
Ur... .)

el Directorio acordó: =

1. Designar Gerente de Crédito y Regulación Financiera Gerente

de Operaciones Internacionales, señor Juan AntanYo Ramípéz Andueza,
Bt. 2178691 TRES MIL TRESCIENTOS NOVENTIUNO

2. Fromover a la categoría de gerente y designar en el cargo de
Gerente de Operaciones Internacionales al señor Carlos Ballón

AvalO05.===snecmasooroooceonoooooroooorsoomona roo nnooce mos =

Lima, 3 de junio de 1998,

(Firmado): una firma ilegible.

INSERTO

BANCO CENTRAL DE RESERVA DEL PERU
SECRETARIA GENERAL

HUMBERTO PEIRANO PORTOCARRERO, Secretario General del Banco Central
de Reserva del Perú, en uso de la facultad que le confiere el
artículo 31 de la Ley Orgánica de la Institución, CERTIFICA: ......
Que, en el Acta N* 3534 correspondiente a la Sesión de Directorio
celebrada el 27 de
señores Mario Tovar Velarde (Fresidente), Henry Barclay Rey de

hero de 1994, con asistencia de los Directores

Castro, Alberto. ¡Benavides de la Quintana, Sandro Fuentes Acurio,
Alfredo Jalilie Awapar,a y Raúl Otero Bossano figura un (acuerdo del
tenor literal siguiente:

rectorio acordó:

las siguientes facultades 1===========

e. Aprobar las "cláusulas tinancietás de los contratos petroleros,
una vez que el Directorio haya autorizado los modelos
respectivos.= ¿Em

Lima, 16 de setiembre de 1994,

(Firmado): una firma ilegible.

- as=sses=====s CONCLUSION ====

Formalizado el instrumento, los otorgantes se i uyeron de su

objeto, por la lectura que de todo el hicieron; spues de lo cual

Br

2178692 TRES MIL TRESCIENTOS NOVENTIDOS

se ratifican en su contenido y firman ante mi de lo que doy fe.===

Se inicia y concluye este instrumento en el papel de seguridad

notarial serie E, Nos. 2178604 y 2178692, respectivamente.==:

SE OORELUYE EL PROCESO DE FIRMAS DE ESTE (RSTRUMERTO  C2OR FECHA

76 GEL AÑO DOS HUL UND. =us====o===2==Scoms=os====o====

TRESE SE

NE
E |

REX NHARTON - CANON
MAPLE PRODUCTION DEL PERU, SUCURSAL PERUANA

THE-MAPLE sas CORPORA' TON DEL PERU, SUCURSAL PERUANA

NW

JAVI 4: “CARLOS AUGUSTO BALLOM AVALOS

BCHA HARIE

JAVIER DE YA
BANCO CENTRAL DE RESERVA DEL PERU
Oficina: LIMA. Partida: 11270666. Pag. 1/14

$

OFICINA REGISTRAL DE LIMA Y CALLAO N” Partida:
11270666
OFICINA LIMA
INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
MAPLE PRODUCTION DEL PERU SUCURSAL PERUANA

REGISTRO DE HIDROCARBUROS

RUBRO : CONSTITUCION DE CONTRATO DE LICENCIA Ñ

A 00001 be
e

POR ESCRITURA PUBLICA DEL 06/03/2001 EXTENDIDA ANTE NOTABIO

DE LIMA DR. JORGE EDUARDO ORIHUELA IBERICO, SE FORMALIZA EL

CONTRATO DE LICENCIA PARA LA EXPLORACION Y E ¡ON
DE HIDROCARBUROS EN LOTE 31-E ENTRE PE) S.A.
REPRESENTADA POR SU GERENTE GENERAL 1GU ¡AN CELI
RIVERA AUTORIZADO SEGUN ACUER E ¿BORTO DE
PERUPETRO D-072/97 DEL 30 DE SE 1 TO EN LA
FICHA No. 104911 DEL REGISTRO NT DES LIMA Y DE

CONFORMIDAD CON EL ACUERDO SS JE PERUPETRO
NUMERO D/057-2000 DEL 28 DE SE! Y DE LA OTRA
PARTE MAPLE PRODUCTION DÉ ¡AL PERUANA,
REPRESENTADA POR EL SR. R “ ¡ON SEGUN PODER
INSCRITO EN EL ASIENTO A RTIDA ELECTRONICA
No.11262510 DEL LIBRO DE p » EGISTRO PUBLICO DE
HIDROCARBUROS; CON  ¿PNEG THE MAPLE GAS
CORPORATION DEL PER ES PERUANA REPRESENTADA
POR EL SR. RAFAEL GUIAS OS CANNOCK SEGUN PODER
PARTIDA ELECTRONICA No.
ERCANTILES/SUCURSALES DEL

11022332 DEL LIBRO DE SOCI

REGISTRO DE PERS! 14€ DE LIMA; Y EL BANCO CENTRAL
DE RESERVA D) U ADO POR JAVIER DE LA ROCHA
MARIE EN SU CARIDAD NTE GENERAL Y CARLOS AUGUSTO
BALLON AV. N E DAD DE GERENTE DE OPERACIONES
INTERNACK; s ADOS CONFORME CONSTA DE LA
COMUNICA! Di lA GENERAL DE DICHO BANCO No. GG-203-
00 DEL 23 DE DEL 2000, ASI COMO POR EL DECRETO
SUPREMO No. pay > DE FECHA 30 DE ENERO DEL 2001, QUE
APRUEBA Y 'A LA CELEBRACION DEL PRESENTE CONTRATO
QUE CON UNA CLAUSULA PRELIMINAR, VEINTIDOS
CLAUSULAS, TRO ANEXOS.

EN RESUMBR> SE ESTABLECE EN EL PRESENTE CONTRATO DE
LICENCIA APSIGUIENTE:

DEFIN! ¡SONES (CLAUSULA PRIMERA)

ARS Dn CONTRATO
E AREA DESCRITA EN EL ANEXO “A” QUE SE MUESTRA EN EL
O “B” DENOMINADA LOTE 31-E CON UNA EXTENSION DE CIENTO
JARENTA Y UN MIL TRES PUNTO TRESCIENTOS CINCUENTA Y SIETE
(141,003.357) HECTAREAS. EL AREA DE CONTRATO QUEDARA

ORLC Página Número 1

Resolución del Superintendente Nacional de los Registros Públicos N" 124-97 SUNARP

ul 20d 03500

100 TWDIVISV
¡opensA

JENDY UNOS

£T:60 ETOZ/Z0/£1

“2d GOB AMSUNEAAM :10PO] VEA 03299 24H DP.
“pesisió5s Peppiiqnd >p o/paLu Gaanu Un souua) va0yy
Oficina: LIMA. Partida: 11270886, Pag. 3/14

OFICINA REGISTRAL DE LIMA Y CALLAO N" Partida:
11270666
OFICINA LIMA

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
MAPLE PRODUCTION DEL PERU SUCURSAL PERUANA

COMPLETAR EL PLAZO DE TREINTA (30) AÑOS, CONTADO A PARTIR DE
LA FECHA DE SUSCRIPCION, A MENOS QUE DE CONFORMIDAD CON LO

ESTABLECIDO EN OTRAS ESTIPULACIONES DEL CONTRATO, VARIE

ESTE PLAZO,
EL PLAZO PARA LA FASE DE EXPLOTACION DE GAS NATURAL NP
ASOCIADO Y DE GAS NATURAL NO ASOCTADO Y CONDENSADOS E

QUE RESTE DESPUES DE TERMINADA LA FASE DE EXPLO IN
HASTA COMPLETAR EL PLAZO DE CUARENTA (40) AÑOS CO 400 A
PARTIR DE LA FECHA DE SUSCRIPCIÓN A
CONFORMIDAD CON LO ESTABLECIDO S Ss ES

DEL CONTRATO, VARIE ESTE PLAZO.

SÍ

TONES

EL CONTRATISTA PAGARA UNA REGAI
DE LA VALORIZACIÓN EN EL

PRODUCCION DE LOS HIDROCARB
DEL AREA DE CONTRATO, DE A
EN CASO DE PERDIDA DE HIDI
ESTIPULADO EN EL ACAPITE

Fica S PROVENIENTES
SENTE CLAUSULA.

ES = DE APLICACION LO

eS 5
O 'N TRIBUTARIO COMUN DE
JUE NO AL REGIMEN TRIBUTARIO
'A, ASI COMO A LAS NORMAS
ESPECIFICAS QUE o e) STABLECE EN LA LEY No. 26221
CION.

STERIO DE ECONOMIA Y FINANZAS
, EL BENEFICIO DE ESTABILIDAD
¡ENCIA DEL CONTRATO, POR LO CUAL
E CAMENTE, AL REGIMEN TRIBUTARIO
po DE SUSCRIPCION DE ACUERDO A LO

EL ESTADO A
GARANTIZA

VIGENTE

ESTABLECIDO “REGLAMENTO DE LA GARANTIA DE LA
ESTABILIDAD Y DELAS NORMA TRIBUTARIAS DE LA LEY
No. 26221, ORGANICA DE HIDROCARBUROS, APROBADA POR
DECRETO 'O No. 32-95-EF, EN LA “LEY QUE REGULA LOS

CONTRATOS STABILIDAD CON EL ESTADO AL AMPARO DE LAS
LEYES SEC 'ALES - LEY No, 27343” EN LO QUE CORRESPONDA Y EN
LA “LEY DRA TUALIZACION EN HIDROCARBUROS” - LEY 27377.

DERECKDS FINANCIEROS (CLAUSULA DECIMO PRIMERA)

G DEL ESTADO
VIENE EN EL CONTRATO EL BANCO CENTRAL DE RESERVA DEL
, DE CONFORMIDAD CON LO DISPUESTO EN LA LEY No. 26221 Y
R EL DECRETO LEGISLATIVO No. 668, PARA OTORGAR POR EL
ESTADO A EL CONTRATISTA LAS GARANTIAS QUE SE INDICAN EN LA

ORLC Página Número 3

Resolución del Superintendente Nacional de los Registros Públicos N" 124-97 SUNARP

ul 20d oso)

100 TVIINWISV
opens

91:60 1102/20/41
a
Oficina: LIMA. Partida: 11270666. Pag. 5/14

OFICINA REGISTRAL DE LIMA Y CALLAO N” Partida:
11270666
OFICINA LIMA

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
! MAPLE PRODUCTION DEL PERU SUCURSAL PERUANA

VIGENTE EN LA FECHA DE SUSCRIPCION, SUPLETORIAMENTE A ESTA
CLAUSULA Y AL REGLAMENTO REFERIDO, SERAN APLICABLES LAS
REGLAS CONTENIDAS EN LA LEY No. 26572, LEY DE ARBITRAJE O
CUALQUIERA QUE LA SUSTITUYA....EL ARBITRAJE TENDRA LUGAR EN +
: LA CIUDAD DE LIMA, PERU.

TERMINACION (CLA! LA VIGESIMA SEGUNDA)

LA TERMINACION DEL CONTRATO SE RIGE POR LO ESTIPULAD: ob EL,
Y SUPLETORIAMENTE POR LAS NORMA DE LA LEY N "Y EN
CUANTO A LO QUE NO ESTE PREVISTO EN NS ce ORMAS

DEL CODIGO CIVIL.
LA PRESENTE INSCRIPCIÓN SE a MERITOD EDS DECRETOS
SUPREMOS No.054-99-EM V No.055 o NUS EL DARIO
OFICIAL EL PERUANO EL 29/09/1999 Y pain TIVAME

| EL TÍTULO FUE PRESENTADO El So ES 26:50 HORAS, BAJO
EL N”2001-00051537 DEL TOMO SE S/. 1200.00 CON
RECIBO N*00016988 CON o) - 02/04/2001

ORLC Página Número $
Resolución del Superintendente Nacional de los Registros Públicos N* 124.97 SUNARP

wi
cua dad 0350)

JoLensA

100 1YDIMISV
DY PUYss

£1:60 1102/Z0/£1

"ad q0b dreuns: aa :50po) EJEA 059238 2UqU) ap.
*esisióas a DP OIPDAA OADMU UN SOLDU] JOY
